AGREEMENT FOR PURCHASE AND SALE
OF REAL PROPERTY AND ESCROW INSTRUCTIONS

THIS AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY AND ESCROW INSTRUCTIONS
(“Agreement”) between NNN CHASE TOWER REO, LP, a Texas limited partnership, NNN
OF8 CHASE TOWER REO, LP, a Texas limited partnership, CBD CHASE TOWER, LP, a
Texas limited partnership (f/k/a ERG Chase Tower, LP), and NNN VF CHASE TOWER
REO, LP, a Texas limited partnership (collectively, “Seller”) and 221 WEST SIXTH
STREET, LLC, a Texas limited liability company (“Buyer”), is made and entered
into as of the Effective Date (as defined below).

Recitals

A. Seller owns certain real property and improvements located at 221 West Sixth
Street, Austin, Travis County, Texas, and more specifically described in
Exhibit A attached hereto, commonly known as Chase Tower and certain other
assets, as hereinafter described.

B. Subject to the terms and conditions set forth below, Seller desires to sell
to Buyer, and Buyer desires to purchase from Seller, the Property (as
hereinafter defined).

C. For purposes of this Agreement, the “Effective Date” shall be defined as the
later of: (i) the date this Agreement is executed by the last of the parties
comprising Seller to execute this Agreement, as evidenced by the date of such
execution as set forth on Seller’s signature pages hereof; and (ii) the date
this Agreement is executed by Buyer, as evidenced by the date of such execution
as set forth on Buyer’s signature page hereof.

Agreement

NOW, THEREFORE, in consideration of the mutual covenants, promises and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto do
hereby agree as follows:

1. Purchase and Sale. The above “Recitals” are hereby incorporated into this
Agreement as if fully set forth herein. Subject to the terms and conditions of
this Agreement, Seller hereby agrees to sell, convey and assign to Buyer, and
Buyer hereby agrees to purchase and accept from Seller, the following property
(collectively, the “Property”):

1.1. the real property described on Exhibit A attached hereto, together with all
structures, buildings, improvements and fixtures located thereon or affixed or
attached thereto, and all easements, privileges, tenements, hereditaments,
appurtenances, benefits, interests and rights thereon, belonging or in any way
appurtenant to such real property (collectively, the “Real Property”);

1.2. all rights, title and interest, if any, of Seller in and to (i) any strip
or gore or any land lying in the bed of any street, road, alley or right-of-way,
open or closed, adjacent to or abutting such Real Property; (ii) any and all
entitlements, air rights, subsurface rights, development rights and water
rights, water and wastewater capacities and reservations and to the extent
transferable all building and other permits or approvals heretofore granted by
any governmental authority with respect to such Real Property; (iii) any unpaid
award made or to be made for the taking by condemnation or otherwise, for public
or quasi-public use or purpose, of any of the foregoing; (iv) any unpaid award
for damage to any or all of the foregoing by reason of change of grade of any
such street, road or avenue; and (v) all oil, gas and other minerals of every
nature with respect to such Real Property;

1.3. All leases, including associated amendments, with all persons and/or
parties (“Tenants”) leasing the Real Property or any portion thereof as of the
Effective Date or entered into in accordance with this Agreement prior to
Closing (as hereinafter defined) (collectively, the “Leases”), together with all
security deposits held in connection with the Leases and all of Seller’s right,
title and interest in and to all guarantees, letters of credit and other similar
credit enhancements providing additional security for such Leases;

1.4. all of Seller’s rights, title and interest, if any, in and to (i) any and
all tangible personal property owned by Seller located on or used exclusively in
connection with the Real Property including without limitation the sculptures
(expressly excluding that certain sculpture known as “Sugarbabies” by the
sculptor George Sugarman installed or to be installed in a courtyard of the
building located on the Real Property [the “Sculpture”]), paintings and other
artwork, equipment (including computers), furniture, tools and supplies listed
on Exhibit H attached hereto and made a part hereof (collectively, the “Tangible
Personal Property”) but expressly excluding the furniture, equipment and other
personal property located in the private office of the Building property manager
(the “Excluded Personal Property”); (ii) any and all intangible personal
property owned by Seller located on or used exclusively in connection with the
Real Property including without limitation any and all plans and specifications,
architectural and engineering drawings and the common name of the Real Property
(including all trade names, trade marks and other identifying material
associated with the Real Property, as well as all marketing or promotional
materials specific thereto), records, files, computer records and software,
telephone exchanges, and the name of the building; and (iii) all guaranties and
warranties, to the extent transferable, related to the Property (collectively,
the “Intangible Personal Property,” and collectively with the Tangible Personal
Property, the “Personal Property”);

1.5. All service contracts relating to the operation of the Property as of the
Effective Date or entered into in accordance with this Agreement prior to
Closing (collectively, the “Contracts”); provided, however, that Seller shall
terminate certain Contracts, as provided hereafter; and

1.6. To the extent transferable, any and all building permits, certificates of
occupancy and other certificates, permits, consents, authorizations, variances
or waivers, dedications, subdivision maps, licenses and approvals from any
governmental or quasi-governmental agency, department, board, commission, bureau
or other entity or instrumentality relating to the Real Property or any
improvements thereon (collectively, the “Permits”).

2. Purchase Price. Subject to the charges, prorations and other adjustments set
forth in this Agreement, the total Purchase Price for the Property shall be:
(i) Seventy Three Million Six Hundred and Fifty Thousand and No/100 Dollars
($73,650,000.00)(“Base Price”) plus (ii) Two Hundred Thousand and No/100 Dollars
($200,000.00)(the “Earn Out Price”) if Barringer Legal Copies enters into a
lease (the “Basement Lease”) for certain space located on the basement level of
the building located on the Real Property on the terms set forth on Exhibit G
(in which case such lease shall be deemed approved under this Agreement) on or
before the date of expiration of the Inspection Period (the “Earn-Out
Deadline”).

If the Basement Lease is executed by the Earn-Out Deadline, the Purchase Price
shall be equal to the Base Price and the Earn-Out Price. If the Basement Lease
is not delivered to Seller by the Earn-Out Deadline, the Purchase Price shall be
equal to only the Base Price. The Purchase Price shall be payable as follows:

2.1. Deposit. Within two (2) business days after the Effective Date, Buyer shall
deposit into Escrow (as hereinafter defined) the amount of One Million and
No/100 Dollars ($1,000,000.00) (together with any interest thereon, the
“Deposit”), in the form of a wire transfer payable to Chicago Title Insurance
Company, 2001 Bryan Street, Suite 1700, Dallas, Texas 75201, Attn: Ellen Schwab,
(tel. (214) 303-5300; fax (214) 965-1629; email SchwabE@CTT.com (“Escrow
Holder”). Escrow Holder shall place the Deposit into an interest bearing money
market account at a bank or other financial institution reasonably satisfactory
to Buyer. Any interest earned thereon shall be and remain the property of Buyer,
and shall be credited towards the Purchase Price at Closing or paid to Buyer
upon any other payment or application of the Deposit. Additionally, within two
(2) business days after the Effective Date, Buyer shall deliver to Seller a
check in the amount of One Hundred and No/100 Dollars ($100.00) (“Independent
Agreement Consideration”), which amount the parties bargained for and agreed to
as consideration for Seller’s grant to Buyer of Buyer’s exclusive right to
purchase the Property pursuant to the terms hereof and for Seller’s execution,
delivery and performance of this Agreement, and which amount shall not be or
become a part of the Deposit. This Independent Agreement Consideration is in
addition to and independent of any other consideration or payment provided in
this Agreement, is nonrefundable under any circumstances, and shall be retained
by Seller notwithstanding any other provisions of this Agreement.

2.2. Financing. Buyer shall be solely responsible for determining the form of
financing (the “Buyer’s Financing”), if any, for its purchase of the Property
under this Agreement.

2.2.1. The Property is encumbered by a loan in the original principal amount of
Fifty Eight Million and No/100 Dollars ($58,000,000.00) and a current
approximate principal amount of $57,030,685.00 (the “Existing Loan”), which
Existing Loan was originally made by MMA Realty Capital, LLC, and is now held by
PSP/MRC Debt Portfolio S-1, L.P. (together with its successors and assigns, the
“Lender”) and is evidenced and/or secured by the documents described on Exhibit
F attached hereto, which are hereinafter collectively referred to as the “Loan
Documents.” In addition, partnership interests of the partners of Seller
constitute security for a mezzanine loan in the original principal amount of
$11,000,000.00 (the “Mezzanine Loan”), which Seller shall pay in full at Closing
(and if Seller fails to do so, Buyer may, at Buyer’s sole election (a) terminate
this Agreement upon such then-scheduled date of Closing and receive a refund of
the Deposit, or (b) extend the date of Closing until the date of such payment).
At Closing, Buyer may assume the Existing Loan (and such assumption shall,
subject to the terms and conditions of this Section 2.2.1 and Sections 2.3 and
10.1.4 hereof, be a condition precedent to the Closing hereof) subject to
modification of the terms of the Loan Documents or the terms of new loan
documents from Existing Lender as required by Buyer, on terms and conditions
acceptable to Lender and reasonably acceptable to Buyer acting in good faith
(the “Assumption”). The consent and approval of Lender is required before Buyer
will be permitted to consummate the Assumption. As they become due and payable,
Buyer shall pay any Assumption fees, and all other costs, fees or expenses
(other than Seller’s legal fees) in connection with attempting to obtain
approval of the Lender of the Assumption and in assuming the Existing Loan
(collectively, the “Loan Assumption Related Fees”).

2.3. Terms of Financing. Seller and Buyer agree to cooperate with each other
diligently, promptly, and in good faith, at Buyer’s sole cost and expense,
including legal fees and costs of the Lender or any other lender (except with
respect to Seller’s legal fees) in seeking to obtain (a) the consent of Lender
to the sale of the Property and (b) the Buyer’s Financing, including the
Assumption, if applicable. In connection with such approval, both parties will
supply the information reasonably requested by Lender with respect to such
approval. Buyer shall, within five (5) business days after Buyer’s receipt of
Lender’s requirements with respect to the proposed Assumption, deliver a package
to Lender, containing such information regarding Buyer and Buyer’s proposed
acquisition of the Property and the Assumption as Lender may reasonably require
in order to consider the request for the Assumption, and for such modifications
related thereto as Buyer may request (and such delivery of any such information
shall in no event violate any confidentiality requirements between Seller and
Buyer). Buyer shall in no event negotiate with Lender for the purchase of the
Existing Loan, and Buyer acknowledges and agrees that it shall communicate and
negotiate with Lender, in good faith, only regarding the assumption (and such
modifications related thereto) of the Existing Loan. In the event (x) Buyer and
Lender cannot agree upon the terms and conditions of the Assumption, which
Assumption is to be evidenced by a commitment in writing signed by Lender and
Buyer containing all necessary material terms that bind Lender and Buyer
(“Commitment”), which Commitment shall be made and entered into by and between
Buyer and Lender, if at all, on or before the expiration of the Inspection
Period, or (y) Buyer is not otherwise able to satisfy itself as to Buyer’s
Financing (in Buyer’s sole discretion) by the expiration of the Inspection
Period, then Buyer shall have the right to terminate this Agreement upon written
notice to Seller, and Buyer and Seller shall thereafter have no further rights
or obligations with respect to this Agreement (other than such rights or
obligations which expressly survive the expiration or termination of this
Agreement). Buyer shall in no event be obligated to provide Seller with any
information regarding its negotiations with respect to the Buyer’s Financing
(including the Assumption); provided, however, that Buyer acknowledges and
agrees that it shall cause Wally Reid of Holiday Fenoglio Fowler, L.P. to
provide at least weekly status updates to Seller as to the status of Buyer’s
negotiations with respect to the Assumption (but not with respect to the
proposed monetary terms of the Assumption); and provided further, however, that
Buyer shall provide Seller a copy of the Commitment (which may be redacted by
Buyer to delete monetary terms and any terms proprietary to the Buyer) when
executed. Buyer shall in all events be able to disclose to Lender and other
prospective lenders: (i) all information received by Buyer from Seller in
connection with this Agreement (which shall in no event be deemed to violate the
terms of Section 24 hereof), (ii) any other information relating to the Property
that is approved in advance by Seller, which approval shall not be unreasonably
withheld and the disclosure of which, upon receipt of such approval, shall be
deemed to not violate Section 24 hereof (collectively, the “Seller
Information”), and (iii) all information requested by Lender which relates to
Buyer and not to the Property. In no event shall any such disclosures of Seller
Information, nor any other negotiations of Buyer and Lender with respect to the
Buyer’s Financing, including the Assumption, be deemed to affect or interfere
with the Existing Loan, or any rights of Seller with respect thereto, and Buyer
shall have no liability to Seller with respect to such negotiations or
disclosures of the Seller Information only.

Buyer may communicate with the holder of the Mezzanine Loan (the “Mezzanine
Lender”) in accordance with the terms of this paragraph, including about a
possible assumption of the Mezzanine Loan. In the event Seller reasonably
determines that the Mezzanine Loan may be able to be assumed by Buyer and Seller
provides all loan documents related to the Mezzanine Loan to Buyer under
Section 4.1.10 below, Seller and Buyer agree to cooperate with each other
diligently, promptly, and in good faith, at Buyer’s sole cost and expense,
including legal fees and costs of the Mezzanine Lender (except with respect to
Seller’s legal fees) in seeking to obtain the assumption of the Mezzanine Loan
(the “Mezzanine Assumption”). In connection with such approval, both parties
will supply the information reasonably requested by the Mezzanine Lender with
respect to such approval. Buyer shall in no event negotiate with Mezzanine
Lender for the purchase of the Mezzanine Loan, and Buyer acknowledges and agrees
that it shall communicate and negotiate with the Mezzanine Lender, in good
faith, only regarding the assumption (and such modifications related thereto) of
the Mezzanine Loan. Buyer’s and Mezzanine Lender’s agreement on the terms and
conditions of the Mezzanine Assumption shall not be a condition precedent to the
Closing hereof, and Buyer shall not have the right to terminate this Agreement
for any failure for any reason to assume the Mezzanine Loan. Buyer shall in no
event be obligated to provide Seller with any information regarding its
negotiations with respect to the Mezzanine Assumption; provided, however, that
Buyer acknowledges and agrees that it shall cause Wally Reid of Holiday Fenoglio
Fowler, L.P. to provide at least weekly status updates to Seller as to the
status of Buyer’s negotiations with respect thereto (but not with respect to the
proposed monetary terms of the Mezzanine Assumption). Buyer shall in all events
be able to disclose to Mezzanine Lender the Seller Information, and in no event
shall any disclosures of Seller Information, nor any other negotiations of Buyer
and Mezzanine Lender with respect to the Mezzanine Assumption, be deemed to
affect or interfere with the Mezzanine Loan, or any rights of Seller with
respect thereto, and Buyer shall have no liability to Seller with respect to
disclosures of the Seller Information.

In the event this Agreement is terminated or deemed terminated for any reason,
within three (3) business days thereafter, Buyer shall provide and cause Wally
Reid of Holiday Fenoglio Fowler, L.P. to provide to Seller the following
information regarding its negotiations with respect to the Assumption and the
Mezzanine Assumption, to-wit: specific details as to the negotiations and the
proposed terms of the Assumption and Mezzanine Assumption. The obligations of
Buyer described in this subparagraph shall survive any termination of this
Agreement.

2.4 Deposit of the Balance of the Purchase Price at Closing. Subject to and in
accordance with Section 7 below, Buyer shall deposit into Escrow the balance of
the Purchase Price (subject to adjustments and prorations as set forth herein)
by wire transfer payable to Escrow Holder.

3. Title. Within the period set forth in this Section 3, Buyer shall review and
approve: (i) a current preliminary title report or title commitment (the “Title
Report”) for the issuance of a standard coverage owner’s policy of title
insurance, with standard provisions and exceptions (the “Title Policy”) issued
by Escrow Holder (sometimes referred to herein as the “Title Company”), together
with copies of all documents constituting exceptions to the title as reflected
in the Title Report (collectively referred to hereinafter as the “Title
Documents”); and (ii) an existing survey of the Real Property dated no later
than June of 2006 (the “Survey”). Seller agrees that Buyer may obtain an update
of the Survey at Buyer’s sole cost and expense, and Buyer may require the
deletion of certain standard printed exceptions to and/or the obtaining of
certain endorsements to, the Title Policy, at Buyer’s sole cost and expense. The
Title Report, Title Documents, and Survey (if any), have been delivered to Buyer
or shall be delivered to Buyer within three (3) business days of the Effective
Date. If the Title Documents or Survey (or any subsequent revisions or updates
thereto prior to the end of the Inspection Period) reflect or disclose any
defect, exception or other matter affecting the Property that is unacceptable to
Buyer, Buyer shall provide written notice to Seller thereof (whether one or
more, “Buyer’s Objections”) within ten (10) days following the date Buyer
receives the Title Documents and Survey (or the applicable revision or update
thereto prior to the end of the Inspection Period), if any. In its sole
discretion, upon written notice to Buyer (the “Reply Notice”) given within five
(5) business days of receipt of the Buyer’s Objections, Seller may elect to cure
or remove Buyer’s Objections, and, if Seller elects to cure or remove any
Buyer’s Objections, it shall be a condition precedent to Buyer’s obligation to
acquire the Property that Seller cures such Buyer’s Objections prior to Closing.
Seller shall be deemed to have elected not to cure or remove any Buyer’s
Objection that Seller does not agree to remove in such Reply Notice, in which
case Buyer shall be entitled, as Buyer’s sole and exclusive remedy, either to:
(i) terminate this Agreement and obtain a refund of the Deposit by providing
written notice of termination to Seller given within two (2) business days of
receipt of the Reply Notice (or if no Reply Notice is given, then two
(2) business days after the last date the Reply Notice could have been given),
and Buyer shall thereafter promptly return the Due Diligence Items (as
hereinafter defined) to Seller; or (ii) waive those Buyer’s Objections that
Seller has elected not to cure and proceed to close this transaction as
otherwise contemplated herein. If Buyer fails to terminate this Agreement within
such time period, all matters described in the Title Report and the Title
Documents and shown on the Survey except for any Buyer’s Objections that Seller
has agreed in writing to cure, shall be deemed “Permitted Exceptions”; provided
that the foregoing shall not in any way restrict Buyer’s ability to attempt to
otherwise have same cured or otherwise removed from the Title Policy. Cure of
Buyer’s Objection(s) may be accomplished, at the election of Buyer, by removal
of the same from the Title Policy or by including an endorsement to the Title
Policy insuring against loss by reason of the Buyer’s Objection(s).
Notwithstanding anything to the contrary in this Agreement, Seller shall have no
obligation to cure any of Buyer’s Objections. Notwithstanding any other
provision hereof, notices under this Section 3 may be given by facsimile (with
confirmation of receipt) or email. Notwithstanding the foregoing or anything
herein to the contrary, if, following the end of the Inspection Period, any
subsequent revision or update to the Survey or Title Report reflects or
discloses any material defect, exception or other matter affecting the Property
that: (i) was caused by Seller but was not on the Survey or Title Report last
issued prior to the end of the Inspection Period, or (ii) was not approved or
caused by Buyer (the “New Exceptions”), then Buyer will have an additional three
(3) business days after receiving the revised Title Report and/or updated Survey
in which to make written objections to any New Exceptions (whether one or more,
“Buyer’s New Objections ”). Seller will have five (5) business days after
receipt of Buyer’s New Objections in which to cure or remove Buyer’s New
Objections (the “Cure Period”) to the reasonable satisfaction of Buyer. In the
event that Seller is unwilling or unable to do so, Buyer will have the right to
(i) terminate this Agreement by providing written notice of termination to
Seller on the earlier to occur of one (1) business day after expiration of the
Cure Period or Closing, and obtain a refund of the Deposit and Buyer shall
thereafter promptly return the Due Diligence Items (as hereinafter defined) to
Seller, or (ii) waive those Buyer’s New Objections that Seller has elected not
to cure and proceed to close this transaction as otherwise contemplated herein.
The Closing Date will be extended, if necessary, to accommodate the additional
objection and cure periods. Heritage Title Company of Austin, Inc. (“Heritage”)
will conduct the examination of title and issue the Title Report on Chicago
Title Insurance Company. The parties agree to cause Escrow Holder to pay
Heritage 50% of the gross premium for the Title Policy issued by Chicago Title
Insurance Company at Closing, including any and all endorsements. Nothing
herein, however, shall be deemed to make Heritage a third party beneficiary of
this Agreement.

4. Due Diligence Items.

4.1. Seller shall deliver to Buyer (or in the case of Section 4.1.11 cause the
Escrow Holder to order) no later than two (2) business days following the
Effective Date hereof, to the extent the same exist and are in the possession or
custody of Seller or its Property manager or its building engineer, the
following items (collectively, and together with the items described in
Section 4.2 below, the “Due Diligence Items”):

4.1.1. Copies of the Contracts and Permits (including, without limitation,
copies of all certificates of occupancy issued with respect to the Property);

4.1.2. Copies of any management or leasing agreements affecting the Property;

4.1.3. Copies of the real estate and personal property tax statements covering
the Property or any portion thereof for the three (3) years prior to the current
year and, if available, for the current year;

4.1.4. A schedule and all information (not otherwise privileged and confidential
and reasonably requested by Buyer) related to all current or pending litigation
(or any threat thereof of which Seller has received notice) with respect to the
Property or any portion thereof, if any;

4.1.5. Operating statements (detailing income and expenses) for the year in
which the Effective Date shall occur and the three (3) full calendar years prior
thereto and a summary of capital expenditures during such time period, and
monthly operating statements for the calendar year to date, together with a
year-to-date financial statement;

4.1.6. A current accounts receivable schedule, with respect to the Property,
dated within ten (10) days of the Effective Date;

4.1.7. An inventory of the Tangible Personal Property and Intangible Personal
Property;

4.1.8. Copies of the Leases, any notices of alleged defaults of Seller
thereunder delivered within the last 12 months, and a rent roll for the Property
dated within ten (10) days of the Effective Date, (“Rent Roll”), substantially
in the form attached as Exhibit I attached hereto and made a part hereof
(provided that Seller makes no representation or warranty with respect to the
accuracy of the attached form, which is provided only as an example of the items
to be contained in the actual Rent Roll);

4.1.9. Copies of the Loan Documents;

4.1.10. In the event Seller reasonably determines that the Mezzanine Loan may be
able to be assumed by Buyer, any and all loan documents related to the Mezzanine
Loan;

4.1.11. Current searches, at Seller’s sole cost and expense, of all Uniform
Commercial Code financing statements filed with the Secretary of State of the
state where the Real Property is located, the Secretary of State of the state of
Seller’s formation, and the County Clerk(s) of all counties where any portion of
the Real Property is located, reflecting all effective financing statements then
of record relating to the Property or any part thereof and Seller; and

4.1.12. Copies, if any, of notices received from any governmental authority of
the violation of any Legal Requirements (as defined below) regulating the
condition or use of the Property.

Buyer acknowledges that such information (and any other information being
provided by Seller to Buyer in connection with this Agreement) is being provided
by Seller without representation or warranty of any kind whatsoever regarding
the truth, accuracy or completeness of such information, except for Seller’s
representation and warranty to Buyer contained in Section 8.1 with respect to
the completeness of the information.

4.2. To the extent in existence and in the possession or custody of Seller or
its Property manager or its building engineer, Seller shall make the following
available for inspection by Buyer during ordinary business hours at Seller’s
management office in Austin, Texas:

4.2.1. Any and all site plans; as-built plans with respect to all improvements
on the Real Property; drawings; engineering and technical reports (including
mechanical, plumbing, electrical and structural) and/or audits; environmental,
soils and similar reports and/or audits; and plans and specifications relative
to the Property;

4.2.2. Any and all Tenant files, books and records relating to the ownership and
operation of the Property, and any other documents relating to the Existing Loan
(and, if Seller has delivered documents related thereto as contemplated by
Section 4.1 above, the Mezzanine Loan); and

4.2.3. All records and files relating to the management, leasing, maintenance
and operation of the Property, including, without limitation, maintenance work
orders for the period commencing January, 2008 to the Effective Date (in
spreadsheet form, with on-site backup information available), warranties (if
any), all insurance policies, security contracts, ACM O&M manuals, if any,
tenant files (including correspondence), property tax bills and calculations
used to prepare statements of rental increases under the Leases and statements
of common area charges, insurance, property taxes and other charges which are
paid by tenants of the Real Property, to the extent not otherwise required to be
delivered to Buyer hereunder.

Buyer acknowledges that such information (and any other information being made
available by Seller to Buyer in connection with this Agreement) is being made
available by Seller for Buyer’s inspection without representation or warranty of
any kind whatsoever regarding the truth, accuracy or completeness of such
information, except for Seller’s representation and warranty to Buyer contained
in Section 8.1 with respect to the completeness of the information.

5. Inspections.

5.1. Buyer shall have a temporary non-exclusive license to enter and conduct
non-invasive feasibility, environmental and physical studies collectively of the
Property that Buyer may deem necessary or advisable (collectively, the
“Inspections”) during the Inspection Period, on the terms set forth in this
Section 5. Notwithstanding the foregoing, Buyer shall not conduct invasive
testing of any kind (including, without limitation, “Phase II” environmental
testing) without Seller’s prior written consent, which consent (or denial
thereof) shall not be unreasonably delayed by Seller but may be withheld in
Seller’s sole and absolute discretion. Buyer must arrange all Inspections with
Seller at least one (1) business day in advance of any Inspections, and Buyer’s
right to conduct the Inspections shall be subject to rights of Tenants and to
such conditions as may be reasonably imposed by Seller in order to avoid
disruption of the day to day operations at the Property. Buyer’s right to
conduct Inspections shall include the right to interview Tenants; provided,
however, that Seller shall have the opportunity to have its representative
present and that Buyer shall coordinate any such interviews with Seller at least
two (2) business days in advance of same. Notwithstanding anything to the
contrary contained in this Agreement, Buyer shall not contact any governmental
official(s) having jurisdiction over the Property (excluding any Tenants in
their capacity as Tenants leasing any portion of the Real Property who or which
are also governmental official[s], it being agreed that any requirements with
respect thereto shall be as set forth with respect to all Tenants herein)
without Seller’s prior written consent, not to be unreasonably withheld;
provided, however, that if consented to, Seller shall have the opportunity to
have its representative present and Buyer shall coordinate any such
communications with Seller at least one (1) business day in advance of same.

5.2. Buyer and its agents shall maintain equipment and other materials in an
orderly manner while they are located on the Property and in locations
reasonably specified by Seller. Buyer agrees to remove all debris and trash
resulting from the Inspections on a daily basis and to remove all equipment and
other materials used by Buyer or its agents as soon as the activity for which
such equipment and other materials are used is completed. Buyer and its agents
shall take such appropriate measures for the safety of persons and property on
the Property related to the Inspections as are reasonable with respect thereto,
and shall comply with all applicable legal requirements in connection with such
inspections. Buyer shall restore any damage to the Property resulting from the
Inspections, including, but not limited to, repair of surface openings resulting
from tests. In the event Buyer terminates this Agreement upon or prior to
Closing, then, upon Seller’s written request, Buyer shall promptly provide to
Seller a copy of Buyer’s Reports (as hereinafter defined). Buyer agrees to
promptly discharge any liens that may be imposed against the Property as a
result of the Inspections.

5.3. Buyer shall indemnify, save and hold Seller and Seller’s officers, agents,
employees, directors, trustees, invitees, successors and assigns (collectively
“Indemnitees”) harmless against all losses, costs, expenses, liabilities,
claims, litigation, demands, proceedings and damages (including but not limited
to attorney’s fees) suffered or incurred by Seller or any such Indemnitees
arising out of and limited to the Inspections (even if partly attributable to
the actions of the Indemnitees, except to the extent caused by or arising from
Seller’s or such Indemnitees’ gross negligence or willful misconduct), provided
that Buyer shall not incur any liability due to its discovery, without
exacerbation, of the condition of any “hazardous substances” or other
circumstances at the Property. Buyer waives any claims against Seller arising
out of the Inspections and Buyer hereby assumes all responsibility for claims
against Seller by the contractors, subcontractors, employees, and agents of
Buyer, even if partly attributable to the actions of the Indemnitees, except to
the extent caused by or arising from Seller’s gross negligence or willful
misconduct.

5.4. During the term of this Agreement and at all times during which access is
available to Buyer, Buyer shall maintain, and shall require its subcontractors
and agents to maintain, insurance in form and substance reasonably satisfactory
to Seller, with insurance companies reasonably acceptable to Seller, as follows:
Comprehensive General Liability or Commercial General Liability Insurance, with
limits of not less than One Million Dollars ($1,000,000) combined single limit
per occurrence and not less than Two Million Dollars ($2,000,000) on a general
aggregate basis, for bodily injury, death and property damage; and Excess
(umbrella) liability insurance with liability insurance with limits of not less
than Five Million Dollars ($5,000,000) per occurrence. Each policy of insurance
required hereunder shall name Seller as an additional insured. Further, each
such policy of insurance shall state that such policy is primary and
noncontributing with any insurance carried by Seller. Such policy shall contain
a provision that the naming of the additional insured shall not negate any right
the additional insured would have had as a claimant under the policy if not so
named and shall contain severability of interest and cross-liability clauses. A
certificate, together with any endorsements to the policy required to evidence
the coverage which is to be obtained hereunder, shall be delivered to Seller
prior to entry on the Property. The certificate shall expressly provide that no
less than thirty (30) days prior written notice shall be given Seller in the
event of any material alteration to or cancellation of the coverages evidenced
by said certificate, and a renewal certificate for each of the policies required
in this Section shall be delivered to Seller not less than thirty (30) days
prior to the expiration date of the term of such policy; provided, however, that
the foregoing requirements shall not apply to any such coverage which shall
extend beyond the Closing or earlier termination of this Agreement. Any policies
required by the provisions of this Section may be made a part of a blanket
policy of insurance with a “per project, per location endorsement” so long as
such blanket policy contains all of the provisions required herein and does not
reduce the coverage, impair the rights of the other party to this Agreement or
negate the requirements of this Agreement.

5.5. During the course of its performance of the Inspections, Buyer will acquire
knowledge concerning the Property and Seller, and knowledge of other matters of
a sensitive business nature, and Buyer acknowledges and agrees that all such
knowledge shall be subject to Section 24 hereof.

5.6. The obligations of Buyer described in Section 5.3 shall survive the Closing
or any termination of this Agreement for a period of one (1) year.

6. Inspections.

6.1. Buyer shall have until expiration of the period ending on the forty-fifth
(45th) day after the Effective Date (“Inspection Period”) to review and approve
or disapprove the Due Diligence Items, the Inspections and the condition of the
Property, and to satisfy itself as to the Buyer’s Financing. If the Due
Diligence Items or the Inspections show any fact, matter or condition to exist
with respect to the Property that is unacceptable to Buyer, in Buyer’s sole
discretion, or if Buyer otherwise elects (for any reason or for no reason at
all) not to purchase the Property, or if Buyer fails to satisfy itself as to the
Buyer’s Financing, then Buyer shall be entitled, to either: (i) terminate this
Agreement on or prior to the expiration of the Inspection Period; or (ii) to
waive such facts, matters or conditions (including facts, matters, or conditions
disclosed by Seller in the Inspection Period Certificate) and the Buyer’s
Financing and proceed with the transaction contemplated by this Agreement. If
Buyer notifies Seller of such election to terminate upon or prior to the
expiration of the Inspection Period (or if Buyer fails to notify Seller in
writing by the end of the Inspection Period whether Buyer elects to terminate
this Agreement or proceed with the transaction contemplated by this Agreement)
then this Agreement shall be terminated effective as of the date of the
expiration of the Inspection Period, and (a) this Agreement and the Escrow shall
thereupon be terminated, (b) Buyer shall not be entitled to purchase the
Property pursuant to this Agreement, (c) Seller shall not be obligated to sell
the Property to Buyer pursuant to this Agreement, (d) Buyer shall return the Due
Diligence Items to Seller, (e) the Deposit shall be refunded to Buyer, and
(f) and the parties shall have no further rights or obligations under this
Agreement, except for such rights or obligations which expressly survive the
expiration or termination of this Agreement. If Buyer elects to proceed with the
transaction contemplated by this Agreement upon or prior to the expiration of
the Inspection Period, then the parties shall proceed under this Agreement and
the Deposit shall be nonrefundable to Buyer, and shall be paid to Seller upon
Closing or termination of this Agreement without further instructions by Buyer
to Escrow Holder and shall be retained by Seller, except as otherwise expressly
provided herein.

6.2. Notwithstanding anything to the contrary contained in this Agreement, Buyer
hereby agrees that, in the event this Agreement is terminated for any reason,
upon Seller’s request, Buyer shall promptly, and at its sole expense, return to
Seller all Due Diligence Items which have been delivered to Buyer, and, upon
Seller’s written request, deliver to Seller copies of all reports, drawings,
plans, studies, summaries, surveys, maps and other data prepared by third
parties relating to the Property, subject to restrictions on Buyer’s ability to
make any such materials available to Seller that are imposed in any agreement
with a third party consultant preparing any such reports or materials (“Buyer’s
Reports”); provided, however, that delivery of such copies and information by
Buyer shall be without warranty or representation whatsoever, express or
implied, including, without limitation, any warranty or representation as to
ownership, accuracy, adequacy or completeness thereof or otherwise, and shall be
without recourse to Buyer). Buyer shall cooperate with Seller at no expense to
Buyer in order to obtain a waiver of any such restrictions.

6.3. On or prior to the expiration of the Inspection Period, Buyer will
designate in a written notice to Seller which Contracts Buyer will assume.
Seller shall, at Seller’s sole cost and expense (other than that certain
contract between Seller and AMPCO System Parking dated for a term commencing
December 1, 2006 without a 30-day termination provision and which, if
terminated, shall be at Buyer’s sole cost and expense), terminate all Contracts
(which termination is to be effected at or prior to Closing), other than any
Contracts of which Buyer notifies Seller in writing prior to the expiration of
the Inspection Period that Buyer wants to assume (so long as same can be fully
assigned to Buyer). Taking into account any credits or prorations to be made
pursuant to this Agreement for payments coming due after Closing but accruing
prior to Closing, Buyer will assume the obligations arising from and after the
Closing Date under those Contracts which Buyer has designated will be assumed,
to the extent same are assignable to Buyer pursuant to their terms.

6.4. During the Inspection Period, the parties will negotiate in good faith and
agree upon the terms of the Sculpture Agreement described in Section 7.3.6.

6.5. At least three (3) business days prior to the end of the Inspection Period,
Seller shall deliver a certificate advising Buyer of any material changes in Due
Diligence Information or other materials actually known to Seller to have
occurred after the Effective Date, any new Contracts entered into by Seller, any
new litigation or threat of litigation or asserted violation issued by any
board, commission, or governmental authority with respect to the Property, or
any material change in any representation or warranty made by Seller (the
“Inspection Period Certificate”) since the beginning of the Inspection Period
that was not disclosed in the Due Diligence Items or other materials delivered
by Seller to Buyer. If Buyer does not elect to terminate this Agreement on or
prior to the expiration of the Inspection Period, facts, matters, or conditions
disclosed in the Inspection Period Certificate shall be deemed waived by Buyer.

7. Escrow; Closing; INDEMNIFICATION.

7.1. Instructions. The purchase and sale of the Property shall be consummated
through an escrow (“Escrow”) to be opened with Escrow Holder. This Agreement
shall be considered as the escrow instructions therefor between the parties,
with such further instructions as Escrow Holder may reasonably require in order
to clarify its duties and responsibilities. If Escrow Holder shall reasonably
require further escrow instructions, Escrow Holder may prepare such instructions
on its usual form, subject to reasonable approval thereof by Seller and Buyer.
Such reasonable further instructions (as reasonably approved by Seller and
Buyer) shall be promptly signed by (or otherwise commented to by) Buyer and
Seller and returned to Escrow Holder within three (3) business days of receipt
thereof. In the event of any conflict between the terms and conditions of this
Agreement and such further instructions, the terms and conditions of this
Agreement shall control. Additionally, each party may provide to Escrow Holder
further instructions with respect to such party’s deliveries (as further set
forth below) and/or additional requirements of such party with respect to
Closing.

7.2. Closing. Escrow shall close, and the purchase and sale contemplated hereby
shall occur (the “Closing”)  fifteen (15) days after the end of the Inspection
Period; provided, however, that if the Buyer’s Financing is the Assumption, the
Closing shall occur the later of (i) thirty (30) days after the effective date
of the Commitment (which must be dated, if at all, to be effective no later than
the last day of the Inspection Period) or (ii) 15 days after the end of the
Inspection Period (the “Closing Date”). The Closing shall take place through the
Escrow on the Closing Date in the offices of the Escrow Holder, or such other
office as is reasonably acceptable to the parties. Neither party shall be
required to attend the Closing in person. Upon the completion of the Closing,
the Escrow Holder shall record the Deed in the appropriate land records
(provided that Escrow Holder has committed to deliver the Title Policy in
accordance herewith) to effect the transfer and conveyance of the Property to
Buyer as instructed by Buyer. Upon such recording and agreement to deliver the
Title Policy as described in this Agreement: (a) the parties shall cause the
Escrow Holder to disburse funds to Seller in the amount of the Purchase Price
(subject to the prorations provided for herein and the final, approved Closing
Statement executed by the parties) and (b) the parties shall cause the Escrow
Holder to deliver all documents executed in accordance with this Agreement to
the parties in accordance with further written instructions delivered by the
parties in connection therewith. In addition to the deliveries contemplated
below, Seller shall deliver to Buyer on the Closing Date exclusive possession of
the Property, subject only to the Leases or such other rights as are expressly
permitted and contemplated hereby.

7.3. Buyer Required to Deliver. Buyer shall deliver to Escrow, on or before
Closing except as specified in Section 7.3.1, the following (each in form and
content reasonably approved by Buyer and any other party thereto, which form
shall [except to the extent already attached as an Exhibit hereto] be mutually
and reasonably agreed upon prior to the expiration of the Inspection Period):

7.3.1. On or before 1:00 p.m. Central Standard or Daylight Savings Time, as
applicable, on the Closing Date, the Purchase Price, subject to the closing
adjustments, credits and prorations as shown on the approved settlement
statement; provided, however, that, notwithstanding anything to the contrary in
this Agreement, if Buyer fails to make such delivery by 1:00 p.m. Central
Standard or Daylight Savings Time, as applicable, but nevertheless makes such
delivery on the Closing Date, prorations shall be recalculated in accordance
with Section 7.7 below and for purposes of prorations, the Closing Date shall be
deemed the next business day;

7.3.2. Two (2) original counterparts executed by Buyer of an assignment and
assumption agreement in substantially the form attached hereto as Exhibit B,
whereby Seller assigns and conveys to Buyer all of Seller’s right, title and
interest in, and Buyer assumes all of Seller’s obligations under, the Leases,
the Contracts being assumed and the Permits (the “Assignment and Assumption
Agreement”);

7.3.3. Two (2) original counterparts executed by Buyer of the Buyer’s Closing
Statement as approved by Buyer;

7.3.4. If applicable, three (3) original counterparts executed and acknowledged
by Buyer of an assumption agreement in form and content reasonably acceptable to
Buyer pursuant to which Buyer assumes the Existing Loan [as it may be modified]
and Seller and all guarantors are prospectively released from liability under
the Existing Loan (the “Loan Assumption Agreement”);

7.3.5. A letter from Buyer and Seller (in form and content reasonably approved
by each) addressed to each Tenant, to be delivered by Buyer promptly after
Closing, informing such Tenant of the change in ownership, stating the exact
amount of the Tenant’s security deposit, and acknowledging that Buyer has
received and is responsible for the Tenant’s security deposit, and directing
that future rent payments be made as instructed by Buyer (the “Tenant Notice”);

7.3.6. Three original counterparts of an agreement executed and acknowledged by
Buyer (in form and content reasonably approved by Buyer during the Inspection
Period) in counterpart, running with the land and binding Buyer, Seller, and
their successors and assigns, which agreement shall document: (i) intentionally
omitted; (ii) the fact that title to the Sculpture remains in Seller;
(iii) permitting the Sculpture to remain in place in the courtyard of the
building located on the Real Property for up to five (5) years from the Closing
Date; (iv) providing for Seller’s obligation to insure and maintain the
Sculpture as reasonably required by Buyer (or, if Seller fails to do so, at
Buyer’s election, Buyer may insure and maintain the Sculpture, and receive
reimbursement from Seller of Buyer’s actual out-of-pocket reasonable costs of
doing so); (v) permitting Seller to remove the Sculpture at any time upon at
least thirty (30) days’ written notice to Buyer; (vi) requiring Seller to remove
the Sculpture at the end of such 5-year period; and (vii) requiring Seller to
restore the surface of the courtyard in a commercially reasonable manner within
ten (10) days of Seller’s removal of the Sculpture (or, if such restoration
cannot reasonably be completed within such 10-day period, within such time as is
reasonable under the circumstances), provided, however, that Seller shall not be
required to remove the footing or pediment upon which the Sculpture is placed,
and to repair any damage caused in connection therewith, such removal,
restoration and/or repair to be at Seller’s cost and expense (the “Sculpture
Agreement”);

7.3.7. Such other documents as Title Company or Seller may reasonably require
from Buyer in order to issue the Title Policy and to close this transaction; and

7.3.8. Evidence of the existence, organization and authority of Buyer and of the
authority of the persons executing documents on behalf of Buyer reasonably
satisfactory to Seller, the Escrow Holder and the underwriter for the Title
Policy.

7.4. Seller Required to Deliver. On or before Closing, Seller shall deliver to
Escrow (unless otherwise noted) the following (each of which shall be in form
and content reasonably acceptable to Buyer), at Seller’s sole cost and expense:

7.4.1. A duly executed and acknowledged special warranty deed, conveying fee
simple title to the Property to Buyer (the “Deed”) in the form attached hereto
as Exhibit D;

7.4.2. An executed certificate of non-foreign status in form and content
reasonably acceptable to Buyer and Escrow Agent;

7.4.3. A bill of sale of the Personal Property, if any, without warranty, in
favor of Buyer and duly executed by Seller, in substantially the form attached
hereto as Exhibit C;

7.4.4. Subject to Section 10.1.1, a certificate of Seller stating that the
representations and warranties of Seller set forth herein, as updated by any
Inspection Period Certificate, are true and correct in all material respects as
of the date of Closing in the form attached hereto as Exhibit J;

7.4.5. Two (2) original counterparts executed by Seller of the Assignment and
Assumption Agreement;

7.4.6. Two (2) original counterparts executed by Seller of the Seller’s Closing
Statement as approved by Seller;

7.4.7. Each Tenant Notice;

7.4.8. Three original counterparts executed and acknowledged by Seller of the
Sculpture Agreement;

7.4.9. a rent roll for the Property as of ten (10) days immediately prior to the
then-scheduled date of Closing, and otherwise as further set forth in
Section 4.1.8 hereof and subject to the unnumbered paragraph following
Section 4.1.12;

7.4.10. current searches of all Uniform Commercial Code financing statements
filed with the Secretary of State of the state where the Real Property is
located, the Secretary of State of the state of Seller’s formation, and the
County Clerk(s) of all counties where any portion of the Real Property is
located, reflecting all effective financing statements then of record relating
to the Property or any part thereof and Seller;

7.4.11. an updated accounts receivable schedule, with respect to the Property,
dated within five (5) days of Closing and subject to the unnumbered paragraph
following Section 4.1.12 hereof;

7.4.12. All keys to all buildings and other improvements located on the
Property, combinations to any safes thereon, and security devices therein in the
possession or custody of Seller or Seller’s Property manager (and Seller shall
keep no copies thereof);

7.4.13. Seller shall leave at the Property all records and files relating to the
management or operation of the Property, including, without limitation, all
insurance policies, security contracts, tenant files (including correspondence),
property tax bills and calculations used to prepare statements of rental
increases under the Leases and statements of common area charges, insurance,
property taxes and other charges which are paid by tenants of the Real Property;

7.4.14. If applicable, three (3) original counterparts executed by Seller of the
Loan Assumption Agreement;

7.4.15. Evidence of the existence, organization and authority of Seller and of
the authority of the persons executing documents pursuant hereto or as
contemplated hereby on behalf of Seller, such evidence to be in form reasonably
satisfactory to Buyer, the Escrow Holder and the underwriter for the Title
Policy; and

7.4.16. Such other documents as Title Company or Buyer may reasonably require
from Seller in order to issue the Title Policy and to close this transaction.

7.4.17. Seller shall deliver possession of the Property to Purchaser at the
Closing.

              7.5.   Buyer’s Costs. Buyer shall pay the following:      
 
    7.5.1.     One half (1/2) of Escrow Holder’s fees, costs and expenses;

7.5.2. The costs of recording the Deed and one-half (1/2) of transfer taxes, if
any;

7.5.3. The additional premium for extended coverage title insurance and any
endorsements to the Title Policy, if desired by Buyer;

7.5.4. If applicable, the Loan Assumption Related Fees; and

7.5.5. All other costs not itemized above which are customarily borne by buyers
of real property in the county in which the Property is situated.

                7.6.     Seller’s Costs. Seller shall pay the following:        
          7.6.1.
7.6.2.
7.6.3.  
One half (1/2) of Escrow Holder’s fees, costs and expenses;
The premium for a standard Owner’s Title Policy;
One-half (l/2) of transfer taxes, if any; and

7.6.4. All other costs not itemized above which are customarily borne by sellers
of real property in the county in which the Property is situated.

7.7. Prorations.

7.7.1. Items to be Prorated. The following shall be prorated between Seller and
Buyer as of the Closing Date with Seller being deemed the owner of the Property
as of the Closing Date:

7.7.1.1. Taxes and Assessments. All non-delinquent real property taxes,
assessments and other governmental impositions of any kind or nature, including,
without limitation, any special assessments or similar charges (collectively,
“Taxes”), which relate to the Property for the tax year within which the Closing
occurs based upon the actual number of days in the tax year. With respect to any
portion of the Taxes which are payable by any Tenant directly to the
authorities, no proration or adjustment shall be made. The proration for Taxes
shall be based upon the most recently issued tax bill for the Property, and
shall be calculated based upon the full non-delinquent amount thereof. If the
Closing occurs in calendar year 2009, the prorations for Taxes which are made at
Closing shall be final and not subject to reproration after Closing. Upon
Closing, Buyer shall be responsible for Taxes payable for the calendar year in
which Closing occurs and periods accruing from and after the Closing. In no
event shall Seller be charged with or be responsible for any increase in Taxes
resulting from the sale of the Property or from any improvements made or leases
entered into after the Closing. In no event shall Seller, upon or following the
Closing, institute any proceeding or proceedings for the reduction of the
assessed valuation of the Property. All net tax refunds and credits which are
attributable to any period prior to the Closing which Seller has paid or for
which Seller has given a credit to Buyer shall belong to and be the property of
Seller; provided, however, that any such refunds and credits that are the
property of Tenants under Leases shall be promptly remitted by Seller directly
to such Tenants or to Buyer for the credit of such Tenants. All tax refunds and
credits attributable to any period subsequent to the Closing shall belong to and
be the property of Buyer.

7.7.1.2. Rents. Buyer will receive a credit at the Closing for all rents
collected by Seller prior to the Closing and allocable to the period from and
after the Closing based upon the actual number of days in the month. No credit
shall be given Seller at Closing for accrued and unpaid rent or any other
non-current sums due from Tenants until these sums are paid, and Seller shall
not sue any Tenant (including any suit to evict same), or terminate any Leases
without Buyer’s prior written approval thereof from and after the expiration of
the Inspection Period, which approval shall not be unreasonably withheld. Buyer
shall cooperate with Seller after the Closing to collect any rent under the
Leases which has accrued as of the Closing and which has not theretofore been
paid or otherwise credited to Seller; provided, however, Buyer shall not be
obligated to sue any Tenants or exercise any legal remedies under the Leases or
to incur any expense over and above its own regular collection procedures or
expenses. All payments collected from Tenants after the Closing shall first be
applied to the month in which the Closing occurs, then to any rent due to Buyer
for the period after Closing and finally to any rent due to Seller for the
period prior to Closing; payments collected by either party after Closing shall
be paid over to the party entitled thereto under this Section 7.7.1.2 within
five (5) business days after receipt thereof (which obligation shall survive the
Closing).

7.7.1.3. CAM Expenses. To the extent that Tenants are reimbursing Seller as
landlord under the Leases for common area maintenance and other operating
expenses (collectively, “CAM Charges”), CAM Charges shall be prorated at Closing
and, as provided below, again subsequent to Closing. Prorations shall be made as
of the date of Closing on a lease-by-lease basis with each party being entitled
to receive a portion of the CAM Charges payable under each Lease for the CAM
Lease Year (as hereinafter defined) in which Closing occurs, which portion shall
be equal to the actual CAM Charges incurred during the party’s respective
periods of ownership of the Property during the CAM Lease Year. As used herein,
the term “CAM Lease Year” means the twelve (12) month period as to which annual
CAM Charges are owed under each Lease. Five (5) business days prior to Closing,
Seller shall submit to Buyer an itemization of its actual CAM Charges through
such date and the amount of CAM Charges received by Seller as of such date,
together with an estimate of CAM Charges to be incurred through the Closing
Date. In the event that Seller has received CAM Charges payments in excess of
its actually incurred CAM Charges, Buyer shall be entitled to receive a credit
against the Purchase Price for the excess (or, if same is determined after
Closing, Seller shall pay such amounts to Buyer, which obligation shall survive
Closing). In the event that Seller has received CAM Charges payments less than
its actual CAM Charges operating expenses, to the extent that the Leases provide
for a “true up” at the end of the CAM Lease Year, Seller shall be entitled to
receive any deficit, but only after Buyer has received any true up payment from
the Tenant. Upon receipt by either party of any CAM Charges true up payment from
a Tenant, the party receiving the same shall provide to the other party its
allocable share of the “true up” payment within five (5) business days of the
receipt thereof.

7.7.1.4. Operating Expenses. All operating expenses, including all charges under
the Contracts which are assumed by Buyer, but excluding all charges under
Contracts which are not assumed by Buyer at Closing and further excluding CAM
Charges, shall be prorated, and as to each service provider, operating expenses
payable or paid to such service provider in respect to the billing period of
such service provider in which the Closing occurs (the “Current Billing
Period”), shall be prorated on a per diem basis based upon the number of days in
the Current Billing Period prior to the Closing and the number of days in the
Current Billing Period from and after the Closing, and assuming that all charges
are incurred uniformly during the Current Billing Period. If actual bills for
the Current Billing Period are unavailable as of the Closing, then such
proration shall be made on an estimated basis based upon the most recently
issued bills, subject to readjustment upon receipt of actual bills (which
obligation will survive Closing).

7.7.1.5. Security Deposits; Prepaid Rents. Prepaid rentals and other tenant
charges and security deposits (including any portion thereof which may be
designated as prepaid rent) under Leases, if and to the extent that such
deposits are in Seller’s actual possession or control (including, without
limitation, the possession or control of Seller’s property management company)
and have not been otherwise properly applied by Seller to any obligations of any
Tenants under the Leases, shall be credited against the Purchase Price, and upon
the Closing, Buyer shall assume full responsibility for all security deposits so
credited and to be refunded to the Tenants under the Leases, in the approximate
amount, as of the Effective Date, of $507,061.97. In the event that any security
deposits are in the form of letters of credit or other financial instruments
(the “Non-Cash Security Deposits”), after the Closing, Seller will have Buyer
named as beneficiary under the Non-Cash Security Deposits or otherwise cause
Buyer to be the beneficiary thereof, at Buyer’s sole cost and expense, and so
long as Buyer is and becomes the beneficiary thereof, Buyer will not receive a
credit against the Purchase Price for the Non-Cash Security Deposits.

7.7.1.6. Leasing Costs. Seller shall receive a credit at the Closing for
Seller’s pro-rata share (as determined below) of all leasing costs, including,
without limitation, tenant improvement costs and allowance and leasing
commissions previously paid by Seller in connection with any Lease and/or any
renewal, expansion and/or other modification of an existing Lease which was
entered into after the Effective Date and which is approved or deemed approved
by Buyer pursuant to this Agreement, which approval included approval of the
tenant improvement costs, along with reasonable attorney’s fees incurred by
Seller in negotiating the same (each a “New Lease”). Seller’s pro-rata share
shall be equal to a fraction which has as its numerator the number of months
left in the base term of the New Lease after the Closing and which has as its
denominator the number of months in the base term of the New Lease. With respect
to tenant improvement allowances and leasing commissions due and payable prior
to Closing in connection with the current term of Leases in effect as of the
Effective Date and with respect to the Recent Leases, Seller shall either pay
such costs on or prior to Closing or give Buyer a credit at Closing, and Buyer
shall be deemed to have assumed all Lease obligations for which Buyer receives a
credit at Closing. Buyer shall not receive a credit for any unexpired rent
concessions under the Leases, the Recent Leases or New Leases. As used herein,
the term “Recent Leases” shall mean the following: lease amendments with:
(a) Blazier, Christensen, Bigelow & Virr, P.C., (b) Hull Henricks & MacRae
L.L.P., (c) RGM Advisors, LLC, and (d) Wong, Cabello, Lutsch, Rutherford &
Brucculeri, LLP.

7.7.1.7. Percentage Rent. Any percentage rents due or paid under any of the
Leases (“Percentage Rent”) during the Lease Year in which the Closing occurs
shall be prorated between Buyer and Seller outside of Closing as of the Closing
on a Lease-by-Lease basis, as follows; (a) Seller shall be entitled to receive
the portion of the Percentage Rent paid under each Lease for the Lease Year in
which Closing occurs, which portion shall be the ratio of the number of days of
said Lease Year in which Seller was Landlord under the Lease to the total number
of days in the Lease Year, and (b) Buyer shall receive the balance of Percentage
Rent paid under each Lease for the Lease Year. As used herein, the term “Lease
Year” means the twelve (12) month period as to which annual Percentage Rent is
owed under each Lease. Upon receipt by either Buyer or Seller of any gross sales
reports (“Gross Sales Reports”) and any full or partial payment of Percentage
Rent from any tenant of the Property which relates to the Lease Year in which
the Closing occurs, the party receiving the same shall provide to the other
party a copy of the Gross Sales Report and a check for the other party’s prorata
share of the Percentage Rent within five (5) days of the receipt thereof. In the
event that the Tenant only remits a partial payment, then the amount to be
remitted to the other party shall be its prorata share of the partial payment.
Nothing contained herein shall be deemed or construed to require either Buyer to
Seller to pay to the other party its prorata share of the Percentage Rent prior
to receiving the Percentage Rent from the Tenant, and the acceptance or
negotiation of any check for Percentage Rent by either party shall not be deemed
a waiver of that party’s right to contest the accuracy or amount of the
Percentage Rent paid by the Tenant.

7.7.1.8. Interest. Interest due in the month of Closing on the Existing Loan
shall be ratably prorated.

7.7.1.9. Reserves. Seller shall receive a credit from Buyer at Closing in the
amount of existing tenant improvement, lease commission, free rent, capital
improvement, insurance, property tax and any other impounds, deposits, loan
subfacilities and reserves held by Lender under the Existing Loan. Seller may
draw upon any such reserves prior to Closing in the ordinary course to pay
unpaid tenant improvement allowances, commissions and other leasing costs
including attorneys’ fees incurred by Seller in negotiating Leases, and the
balance in such accounts shall be assigned to Buyer at Closing.

7.7.2. Calculation; Reproration. Prior to Closing the Seller and Escrow Holder
shall jointly prepare an estimated closing statement which shall set forth the
costs payable under Sections 7.5 and 7.6 and the prorations and credits provided
for in Section 7.7.1 and elsewhere in this Agreement, which shall be subject to
Buyer’s prior written reasonable approval. Any item which cannot be finally
prorated because of the unavailability of information shall be tentatively
prorated on the basis of the best data then available and adjusted when the
information is available in accordance with this subsection; provided, however,
that if the Closing occurs in calendar year 2009, there shall be no reproration
for Taxes. The estimated closing statement as adjusted as aforesaid and approved
in writing by the parties shall be referred to herein as the “Closing
Statement.” If the prorations and credits made under the Closing Statement shall
prove to be incorrect or incomplete for any reason, then either party shall be
entitled to an adjustment to correct the same; provided, however, that if the
Closing occurs in calendar year 2009, there shall be no reproration for taxes
and assessments; and further provided that any adjustment shall be made, if at
all, within sixty (60) days after the Closing (except with respect to CAM
Charges, in which case such adjustment shall be made within thirty (30) days
after the information necessary to perform such adjustment is available, but in
any event within one [1] year after the Closing), and if a party fails to
request an adjustment to the Closing Statement by a written notice delivered to
the other party within the applicable period set forth above (such notice to
specify in reasonable detail the items within the Closing Statement that such
party desires to adjust and the reasons for such adjustment), then the
prorations and credits set forth in the Closing Statement shall be binding and
conclusive against such party.

7.7.3. Items Not Prorated. Seller and Buyer agree that (i) on the Closing, the
Property will not be subject to any financing arranged by Seller other than the
Existing Loan; (ii) none of the insurance policies relating to the Property will
be assigned to Buyer, and Buyer shall responsible for arranging for its own
insurance effective immediately after the Closing Date; and (iii) utilities,
including telephone, electricity, water and gas, shall be read on the Closing
Date, and Buyer shall be responsible for all the necessary actions needed to
arrange for utilities to be transferred to the name of Buyer immediately after
the Closing Date, including the posting of any required deposits, and Seller
shall be entitled to recover and retain from the providers of such utilities any
refunds or overpayments to the extent applicable to the period prior to the
Closing, and any utility deposits which it or its predecessors may have posted.
Accordingly, there will be no prorations for debt service, insurance or
utilities. In the event a meter reading is unavailable for any particular
utility, such utility shall be prorated in the manner provided in Section 7.7.2
above.

7.7.4. Buyer and Seller shall each indemnify, protect, defend and hold the other
harmless from and against any claim in any way arising from the matters for
which the other receives a credit or otherwise assumes responsibility pursuant
to this Section.

7.7.5. Survival. This Section 7.7 shall survive the Closing.

7.8 INDEMNIFICATIONS.

7.8.1. Except as otherwise expressly contemplated by this Agreement, or any
documents executed by Buyer and Seller at Closing (including, without
limitation, in connection with any representations or warranties of Buyer set
forth therein or the breach thereof), Seller shall indemnify, defend and hold
harmless Buyer (and its partners, members, shareholders, officers, directors,
agents, employees and representatives, together with any partner, member or
shareholder of the foregoing) of, from and against all costs and liabilities
related to the Excluded Liabilities (as defined below) and from all reasonable
attorneys’ fees expended by Buyer or any other such indemnified person or party
in connection therewith, except to the extent such Excluded Liabilities are
partly attributable to negligent acts or omissions of Buyer, its partners,
members, shareholders, officers, directors, agents, contractors, employees and
representatives from and after the Closing. Except as otherwise expressly
contemplated by this Agreement, or any documents executed by Buyer and Seller at
Closing (including, without limitation, in connection with any representations
or warranties of Seller set forth therein or the breach thereof), Buyer shall
indemnify, defend and hold harmless Seller (and its partners, members,
shareholders, officers, directors, agents, employees and representatives,
together with any partner, member or shareholder of the foregoing) of, from and
against all costs and liabilities related to the Assumed Liabilities (as defined
below) and from all reasonable attorneys’ fees expended by Seller or any other
such indemnified person or party in connection therewith, except to the extent
such Assumed Liabilities are partly attributable to negligent acts or omissions
of Seller, its partners, members, shareholders, officers, directors, agents,
contractors, employees and representatives prior to the Closing.

7.8.2 As additional consideration for Buyer’s purchasing the Property and paying
the Purchase Price to Seller, Seller hereby agrees that the Assumed Liabilities
shall not include any Liabilities arising out of or in connection with the
following, but that Seller’s above and foregoing indemnity obligations under
Section 7.8.1 shall include the following (the “Excluded Liabilities”):

(a) any claims made or causes of action alleging a default or breach by Seller
which is alleged to have occurred prior to the Closing Date under any Contracts,
agreements or other writings made or entered into between Seller and any such
claimant; or

(b) any tort claims which arise from any accident, injury, death or damage that
occurred during the time that Seller owned fee title to the Property;

(c) any claims made or causes of action brought by any governmental authority
with respect to hazardous materials (as defined below in Section 8.1.7)
deposited or placed in, at, or under the Property by Seller during the time that
Seller owned fee title to the Property;

(d) any claims arising out of the special warranty deed delivered by Seller to
Buyer at Closing;

(e) any claims arising by virtue of any breaches of representations, warranties,
misrepresentations and/or fraud of Seller, subject, however, to the limitations,
terms and conditions set forth in Section 8.2.2 hereof;

(f) Any liability arising by virtue of any violation by Seller, or by Seller’s
agents, servants, or employees, of any law, permit, statute, code, injunction,
variance, order, judgment, license, ordinance, rule, regulation and/or other
legal requirements occurring or accruing prior to Closing (each and
collectively, a “Violation”) (provided, however, that the indemnity set forth
herein shall not extend to the effect of any of the foregoing on Existing Leases
or the physical condition of the Property; and provided, further, that the
indemnity set forth herein shall not apply if (i) Buyer had actual knowledge at
the time of Closing of the Violation, (ii) the Violation, or the facts giving
rise to the Violation, was included in the Due Diligence Items or other
documents or instruments delivered to Buyer hereunder and reasonably should have
been discovered by Buyer if Buyer had conducted its due diligence investigation
and review of such Due Diligence Items or other documents or instruments in a
manner at least equal to that which a reasonably prudent Buyer would have
conducted in purchasing a property similar to the Property, and/or (iii) Buyer’s
indemnity claim arising from such Violation in the aggregate is less than
$50,000.00);

(g) Any and all labor or employment related liabilities, claims, demands, causes
of action, judgments, damages, costs or expenses arising by reason of any acts,
omissions or matters relating to any employees of Seller or any of Seller’s
agents occurring or accruing prior to the Closing.

7.8.3 As a material factor in Seller’s acceptance of the Purchase Price, Buyer
hereby assumes and takes responsibility and liability for all “Assumed
Liabilities,” which shall mean any and all Liabilities (other than Excluded
Liabilities) attributable to the Property, and attributable to events or
circumstances arising or accruing during the time that Buyer owns fee simple
title to the Property, including, without limitation, (a) all Liabilities with
respect to the structural, physical, or environmental condition of the Property;
(b) all Liabilities relating to the deposit, placement or release by Buyer, its
partners, members, shareholders, officers, directors, agents, employees and
representatives or any Tenant of any hazardous materials (as defined below in
Section 8.1.7) in, at, about or under the Property, or for, connected with or
arising out of any and all claims or causes of action caused by Buyer , its
partners, members, shareholders, officers, directors, agents, contractors,
employees and representatives or any Tenant and based upon CERCLA (Comprehensive
Environmental Response, Compensation, and Liability Act of 1980, 42 U.S.C.
§§9601 et seq., as amended by SARA (Superfund Amendment and Reauthorization Act
of 1986) and as may be further amended from time to time), the Resource
Conservation and Recovery Act of 1976, 42 U.S.C. §§6901 et seq., or any related
claims or causes of action or any other Federal, State or municipal based
statutory or regulatory causes of action for environmental contamination caused
by Buyer, its partners, members, shareholders, officers, directors, agents,
employees and representatives or any Tenant and at, in, about or under the
Property; (c) any tort claims made or brought with respect to the Property or
the use or operation thereof during the time that Buyer owns the Property; and
(d) all Liabilities relating to the condition or status of Buyer’s title to the
Property.

7.8.4 For purposes of this Section 7.8, the term “Liabilities” shall mean,
collectively, any and all problems, conditions, losses, costs, damages, claims,
liabilities, expenses, demands or obligations of any kind or nature whatsoever.

7.8.5 The provisions of this Section 7.8 shall survive the Closing.

8. Representations, Warranties, and Covenants.

8.1. Representations of Seller. Seller hereby represents and warrants to Buyer,
as of the Effective Date, as follows:

8.1.1. Each of the entities comprising Seller is a limited partnership duly
formed and validly existing under the laws of the State of Texas. Subject to
receipt of the approvals described in Section 10.2.2, Seller has full power and
authority to enter into this Agreement, to perform this Agreement and to
consummate the transactions contemplated hereby. This Agreement is a legal,
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, subject to the effect of applicable bankruptcy, insolvency,
reorganization, arrangement, moratorium or other similar laws affecting the
rights of creditors generally.

8.1.2. Subject to receipt of the approvals and consents described in
Sections 10.2.2, 10.2.3 and 10.2.4, the execution, delivery and performance by
Seller of this Agreement, and all other agreements, instruments and documents
referred to or contemplated herein or therein do not require the consent,
waiver, approval, license or authorization of any person or public authority
which has not been obtained and do not and will not contravene or violate (with
or without the giving of notice or the passage of time or both), the
organizational documents of Seller or any judgment, injunction, order, law, rule
or regulation applicable to Seller. Seller is not a party to, or subject to or
bound by, any judgment, injunction or decree of any court or governmental
authority or any lease, agreement, instrument or document which materially
restricts or interferes with the performance by Seller of this Agreement.

8.1.3. Seller is not a “foreign person” within the meaning of Section 1445(f) of
the Internal Revenue Code of 1986, as amended (the “Code”), and to Seller’s
current, actual knowledge without duty of inquiry is currently in compliance
with, and shall at all times during the term of this Agreement remain in
compliance with, the regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of the Treasury (including those named on OFAC’s Specially
Designated Nationals and Blocked Persons List) and any statute, executive order
(including the September 24, 2001, Executive Order Blocking Property and
Prohibiting Transactions with Persons Who Commit, Threaten to Commit, or Support
Terrorism), or other governmental action relating thereto.

8.1.4. To Seller’s current, actual knowledge Seller has not received any written
notice of any action or proceeding pending or threatened, and Seller has no
current actual knowledge of any pending action or proceeding which Seller
reasonably believes is a credible threat: (i) against Seller which challenges or
impairs Seller’s ability to execute or perform its obligations under this
Agreement, or (ii) relating to the Property which would, in the reasonable
judgment of Seller, if determined adversely to Seller, materially adversely
affect the Property. Seller has not committed or obligated itself in any manner
whatsoever to sell, lease or encumber the Property or any interest therein to
any other party, except as provided in the Leases with respect to the lease of
space in the improvements or in the Due Diligence Items. No rights of first
offer or rights of first refusal regarding the Real Property exist under the
organizational documents of Seller or under any agreement by which Seller or the
Real Property is or may be bound or affected.

8.1.5. To Seller’s current, actual knowledge, Seller has not received (other
than as has been delivered to Buyer), any notices from any insurance companies,
governmental agencies or authorities or from any other parties (1) of any
pending or threatened litigation related to the Property which would, in the
reasonable judgment of Seller, if determined adversely to Seller, materially
adversely affect the Property, (2) of any violation of any applicable zoning,
building, health, environmental, traffic, flood control, fire safety, handicap
or other law, code, ordinance, rule or regulation (collectively, the “Legal
Requirements”) regulating the condition or use of the Property, (4) of any
pending or threatened condemnation proceeding with respect to the Property, or
(5) of any proceedings which could cause the change, redefinition or other
modification of the zoning classification of the Property. Seller shall promptly
notify Buyer of any violations or conditions of which Seller receives written
notice.

8.1.6. To Seller’s current, actual knowledge, Seller has no obligation to any
Tenant, governmental or quasi-governmental entities or any other person or
entity which commitment relates to the Property and would survive Closing and be
a binding obligation of the Buyer thereafter, in each case to pay or contribute
property or money or to construct, install or maintain any improvements on or
off the Property (except as may be disclosed in (1) a document of public record
or (2) the information provided by Seller to Buyer prior to the expiration of
the Inspection Period).

8.1.7. Except as disclosed in any environmental, soils and similar reports,
notices, and/or audits provided to or made available to Buyer, to Seller’s
current, actual knowledge, the Real Property has not been the site of any
activity that would violate any past or present environmental law or regulation
of any governmental body or agency having jurisdiction over the Real Property.
Specifically, but without limitation, and except as disclosed in any
environmental, soils and similar reports, notices, and/or audits provided to or
made available to Buyer, to Seller’s current, actual knowledge without duty of
inquiry: (1) solid waste, petroleum, or petroleum products have not been handled
or stored on the Real Property such that they may have leaked or spilled onto
the Real Property or contaminated the Real Property, (2) there is no on-site
contamination resulting from activities on the Real Property or adjacent tracts,
(3) the Real Property contains no “hazardous materials” (which shall mean any
petroleum products, flammables, explosives, radioactive materials, asbestos,
radon, or other hazardous waste, including substances defined as “hazardous
substances”, “hazardous materials”, or “toxic substances” in the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, the Hazardous
Materials Transportation Act, and the Resources Conversation and Recovery Act,
and any other material or substance whose use, storage, handling or disposal is
regulated by any law or regulation), (4) there are no storage tanks located on
the Real Property (either above or below ground), and (5) the Real Property has
not been used as a landfill or site for disposal of garbage or refuse; provided,
however, that Seller hereby discloses to Buyer that portions of the building
located on the Real Property contain, or may contain, certain asbestos
containing materials (“ACM”).

8.1.8. Seller has no knowledge of any fact or condition existing which would
result in the permanent termination or reduction of the current access from the
Property to the existing adjacent roads that provide access to the Property, or
of any permanent reduction in or to sewer or other utility services presently
serving the Property.

8.1.9. The documents defined herein as the Loan Documents are all of the
material documents that evidence and/or secure the indebtedness comprising the
Existing Loan, and Seller has received no notice of any uncured breaches or
defaults, including non-payment of any sum or nonperformance of any obligation,
exist under or with regard to the Existing Loan.

8.1.10. To Seller’s current, actual knowledge, the list of Contracts which is
delivered by Seller to Buyer pursuant hereto will be correct and complete as of
the date of its delivery and there will be, to Seller’s current actual
knowledge, no other contracts, agreements or other writings which shall (except
as may be otherwise set forth in this Agreement or hereafter agreed to by Buyer
in writing) be binding upon Buyer or the Property from and after the Closing.

8.1.11. To Seller’s current, actual knowledge, (i) Seller has delivered all of
the Due Diligence Items and has made available the other information required
under Sections 4.1 and 4.2, (ii) such material is being provided by Seller in
the form kept by Seller in its normal course of business and (iii) no such
materials shall have been altered by Seller or at its request in a manner which
would be misleading or inaccurate.

In making the foregoing representations and warranties, Seller has not made or
undertaken to make any investigation as to such factual matters or as to the
accuracy or completeness of any representation, warranty, data or any other
information related thereto and hereby disclaims liability for any unintentional
misstatement. Whenever the term “to Seller’s knowledge” or similar language is
used herein with respect to the existence or absence of facts, it signifies that
Seller has not undertaken any independent investigation of facts, but instead
has based Seller’s representation solely upon the current actual knowledge of
Richard G. Burnett, Asset Manager of the Property, Travis Dunaway as Leasing
Manager of the Property, and Theresa Miller as Property Manager of the Property,
and Seller disclaims any obligation to conduct any independent investigation
with respect to such matters. There shall be no personal liability on the part
of Richard G. Burnett, Travis Dunaway and Theresa Miller arising out of any of
the Seller’s representations and warranties.

The representations and warranties set forth in this Section 8.1 are made as of
the Effective Date of this Agreement, may be updated by an Inspection Period
Certificate, and shall be remade (subject to Section 10.1.1), as of the date of
Closing in all material respects, and shall not be deemed to be merged into or
waived by the instruments of Closing, but shall survive the Closing but only to
the extent set forth in Section 14.1.

8.2. Approval of Property; Limitations on Seller Representations and Warranties.

8.2.1. Except as is otherwise expressly set forth herein, Seller makes no
representations or warranties as to the truth, accuracy, completeness,
methodology of preparation or otherwise concerning any engineering or
environmental reports, audits, the materials prepared by Seller or any other
materials, data or other information whatsoever supplied to Buyer in connection
with Buyer’s inspection of the Property. It is the parties’ express
understanding and agreement that, except as is otherwise expressly set forth
herein, Buyer shall rely exclusively on its own independent investigation and
evaluation of every aspect of the Property and not on any materials supplied by
Seller (except as is otherwise expressly set forth herein). Except with respect
to all obligations in this Agreement (including, without limitation, Seller’s
express representations and warranties) that are expressly stated to survive
Closing, and any and all provisions contained in the documents delivered in
connection with the closing of the transactions contemplated by this Agreement
(collectively, the “Surviving Obligations”), Buyer hereby releases Seller and
its agents, representatives and employees from any and all claims, demands and
causes of action, past, present and future that Buyer may have relating to the
condition of the Property at any time, before or after the Closing, including,
without limitation, the presence of any hazardous materials. This release shall
survive the Closing or the termination of this Agreement.

8.2.2. In the event of any material breach by Seller of any of the preceding
representations or warranties or any other provision hereof which is discovered
by Buyer prior to Closing, Buyer’s sole remedy shall be either: (i) to give
written notice to Seller describing such breach and stating that, if Seller is
unable to cure the breach within seven (7) days, this Agreement is terminated;
or (ii) waive such material breach and proceed with the Closing, and in the
event Buyer elects to close, Buyer’s Closing shall be deemed to have irrevocably
and absolutely waived, relinquished and released all rights and claims against
Seller for any damage or other loss arising out of or resulting from any such
breach of the preceding representations or warranties or such unfulfilled or
unsatisfied covenant or condition (except as otherwise expressly set forth in
any documents executed by the parties at Closing). In the event of any material
breach by Seller of any of such material representations or warranties or any
other material breach by Seller of any other provision of this Agreement or any
agreement delivered in connection herewith discovered after Closing, Seller
shall be liable only for direct and actual damages suffered by Buyer on account
of Seller’s breach, up to a maximum aggregate cap of One Million Two Hundred
Fifty Thousand and No/100 Dollars ($1,250,000.00), and shall in no event be
liable for consequential or punitive damages; provided, however, that the
foregoing limitation of damages and restriction on any consequential damages
(but not punitive damages) shall in no event apply to any intentional
misconduct, intentional misrepresentation and/or fraud of Seller, it being
agreed that in any such event Seller shall be liable to Buyer for Buyer’s actual
and consequential (but not punitive) damages in connection therewith and no such
limits shall apply; provided, further, however, that any liability of Seller
hereunder shall be limited to claims in excess of an aggregate of Fifty Thousand
and No/100 Dollars ($50,000.00). Written notice of all such claims must be
delivered to Seller no later than one (1) year after the Closing Date. Seller’s
representations and warranties set forth in Section 8.1 and the other Surviving
Obligations of Seller, if any, shall survive the Closing for a period of one
(1) year. Any claim whatsoever against Seller regarding this Agreement, any
document or agreement delivered hereunder, or the Property or this transaction
shall be deemed waived if Buyer fails to deliver to Seller written notice of its
intent to file a claim or assert a cause of action against the Seller in a
mediation or judicial proceeding pursuant to Section 14.3 below, on or before
one (1) year following the Closing Date or having given such notice fails to
commence mediation or litigation pursuant to Section 14.3 below asserting said
claim or cause of action within two (2) years and one (1) day following the
Closing Date.

8.2.3. Approval of Property. The consummation of the purchase and sale of the
Property pursuant to this Agreement shall be deemed Buyer’s acknowledgement that
it has had an adequate opportunity to make such legal, factual and other
inspections, inquiries and investigations as it deems necessary, desirable or
appropriate with respect to the Property. Such inspections, inquiries and
investigations of Buyer shall be deemed to include, but shall not be limited to,
any leases and contracts pertaining to the Property, the physical components of
all portions of the Property, the physical condition of the Property, such state
of facts as an accurate survey, environmental report and inspection would show
and the present and future zoning ordinance, ordinances and resolutions. Except
as expressly provided in this Agreement and the Closing documents, Buyer shall
not be entitled to and shall not rely upon, Seller or Seller’s agents with
regard to, and Seller will not make any representation or warranty with respect
to: (i) the quality, nature, adequacy or physical condition of the Property
including, but not limited to, the structural elements, foundation, roof,
appurtenances, access, landscaping, parking facilities or the electrical,
mechanical, HVAC, plumbing, sewage or utility systems, facilities or appliances
at the Property, if any; (ii) the quality, nature, adequacy or physical
condition of soils or the existence of ground water at the Property; (iii) the
existence, quality, nature, adequacy or physical condition of any utilities
serving the Property; (iv) the development potential of the Property, its
habitability or merchantability or the fitness, suitability or adequacy of the
Property for any particular purpose; (v) the zoning or other legal status of the
Property; (vi) the Property or its operations’ compliance with any applicable
codes, laws, regulations, statutes, ordinances, covenants, conditions or
restrictions of any governmental or quasi-governmental entity or of any other
person or entity; (vii) the quality of any labor or materials relating in any
way to the Property; or (viii) the condition of title to the Property or the
nature, status and extent of any right-of-way, lease, right of redemption,
possession, lien, encumbrance, license, reservation, covenant, condition,
restriction or any other matter affecting the Property except as expressly set
forth in this Agreement. EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT AND THE
CLOSING DOCUMENTS, SELLER HAS NOT, DOES NOT AND WILL NOT MAKE ANY WARRANTIES OR
REPRESENTATIONS WITH RESPECT TO THE PROPERTY AND SELLER SPECIFICALLY DISCLAIMS
ANY OTHER IMPLIED WARRANTIES OR WARRANTIES ARISING BY OPERATION OF LAW,
INCLUDING, BUT IN NO WAY LIMITED TO, ANY WARRANTY OF CONDITION, MERCHANTABILITY,
HABITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR USE. FURTHERMORE, EXCEPT AS
EXPRESSLY PROVIDED IN THIS AGREEMENT AND THE CLOSING DOCUMENTS, SELLER HAS NOT,
DOES NOT AND WILL NOT MAKE ANY REPRESENTATION OR WARRANTY WITH REGARD TO
COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES,
REGULATIONS, ORDERS OR REQUIREMENTS INCLUDING, BUT NOT LIMITED TO, THOSE
PERTAINING TO THE HANDLING, GENERATING, TREATING, STORING OR DISPOSING OF ANY
HAZARDOUS WASTE OR SUBSTANCE INCLUDING, WITHOUT LIMITATION, ASBESTOS, PCB AND
RADON. BUYER ACKNOWLEDGES THAT BUYER IS A SOPHISTICATED BUYER FAMILIAR WITH THIS
TYPE OF PROPERTY AND THAT, EXCEPT ONLY AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT AND THE CLOSING DOCUMENTS, BUYER WILL BE ACQUIRING THE PROPERTY “AS IS
AND WHERE IS, WITH ALL FAULTS,” IN ITS STATE AND CONDITION AS OF CLOSING, AND
BUYER SHALL ASSUME THE RISK THAT ADVERSE MATTERS AND CONDITIONS MAY NOT HAVE
BEEN REVEALED BY BUYER’S INSPECTIONS AND INVESTIGATIONS. BUYER SHALL ALSO
ACKNOWLEDGE AND AGREE THAT THERE ARE NO ORAL AGREEMENTS, WARRANTIES OR
REPRESENTATIONS COLLATERAL TO OR AFFECTING THE PROPERTY BY SELLER, ANY AGENT OF
SELLER OR ANY THIRD PARTY NOT SET FORTH HEREIN. THE TERMS AND CONDITIONS OF THIS
SECTION SHALL SURVIVE THE CLOSING, AND NOT MERGE WITH THE PROVISIONS OF ANY
CLOSING DOCUMENTS. SELLER SHALL NOT BE LIABLE OR BOUND IN ANY MANNER BY ANY ORAL
OR WRITTEN STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY
FURNISHED BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON
(OTHER THAN SELLER, AS SET FORTH HEREIN), UNLESS THE SAME ARE SPECIFICALLY SET
FORTH OR REFERRED TO IN THIS AGREEMENT OR THE CLOSING DOCUMENTS. EXCEPT WITH
REGARD TO THE OBLIGATIONS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE
REPRESENTATIONS AND WARRANTIES IN SECTION 8.1 HEREOF OR IN THE CLOSING
DOCUMENTS, BUYER HEREBY RELEASES SELLER AND ITS AGENTS, REPRESENTATIVES AND
EMPLOYEES FROM ANY AND ALL LIABILITY RELATING TO THE CONDITION OF THE PROPERTY
BEFORE OR AFTER THE CLOSING AND ANY OTHER MATTER RELATING TO THE PROPERTY,
WHETHER KNOWN OR UNKNOWN AT THE TIME OF THE CLOSING.

8.2.4. Release. Except as expressly set forth in this Agreement to the contrary,
and except for any claims arising under the express terms of this Agreement or
any document delivered in connection with the Closing, Buyer for itself and its
agents, affiliates, successors and assigns, hereby releases and forever
discharges Seller, and any party related to or affiliated with Seller and their
respective successors and assigns (the “Seller Related Parties”) from and
against any and all claims at law or equity which Buyer or any party related to
or affiliated with Buyer and their respective successors and assigns (each a
“Buyer Related Party”), whether known or unknown at the time of this Agreement,
which Buyer or a Buyer Related Party has or may have in the future, arising from
or related to any matter or thing relating to or in connection with the
Property, including but not limited to, the documents and information referred
to in this Agreement, the Leases and the Tenants, the Existing Loan, any
construction defects, errors or omissions in the design or construction and
arising out of the physical, environmental, economic or legal condition of the
Property, including, without limitation, any claim for indemnification or
contribution arising under the Comprehensive Environmental Response,
Compensation, and Liability Act (42 U.S.C. Section 9601, et. seq.) or any
similar federal, state or local statute, rule or ordinance relating to liability
of property owners or operators for environmental matters, including claims
caused partly or arising partly from Seller’s negligence.

8.3. Covenants of Seller. Seller hereby covenants and agrees as follows:

8.3.1. At all times from the Effective Date through the Closing Date, Seller
shall cause to be in force fire and extended coverage insurance upon the
Property and commercial general liability insurance with respect to damage or
injury to persons or property occurring on the Property in at least such amounts
as are maintained by Seller on the Effective Date.

8.3.2. From the Effective Date through the Closing Date, Seller will not enter
into any New Lease with respect to the Property without Buyer’s prior written
consent, which consent (if requested prior to the end of the Inspection Period)
shall not be unreasonably withheld (but if such consent is requested following
the end of the Inspection Period, then Buyer may grant or withhold its consent
thereto in Buyer’s sole discretion). Exercise of a renewal option or expansion
right existing as of the Effective Date shall not be considered a “New Lease”
for purposes of this Section 8.3.2, but shall be a “New Lease” for purposes of
Section 7.7.1.6.; provided, however, that in the event any consent of Seller as
“landlord” thereunder is required or permitted in connection therewith, then the
terms of the following sentence shall apply thereto. Further, Seller will not
modify any existing Lease, or consent to anything pursuant to any Lease for
which Seller’s consent (as “landlord” thereunder) is required without first
obtaining the written consent of Buyer, which (if requested prior to the end of
the Inspection Period) shall not be unreasonably withheld (but if such consent
is requested following the end of the Inspection Period, then Buyer may grant or
withhold its consent thereto in Buyer’s sole discretion); and in any event such
consent of Buyer shall be subject to the terms of the Lease regarding such
consent (i.e., if the “landlord” is required to be reasonable in granting such
consent, or if other requirements govern the determination of such consent, then
Buyer shall be subject thereto). Buyer shall have three (3) business days in
which to approve or disapprove of any New Lease for which it has a right to
consent. Failure to respond in writing within said time period shall be deemed
to be consent.

8.3.3. From the Effective Date through the Closing Date, Seller shall not sell,
assign or convey any right, title or interest whatsoever in or to the Property,
or create or permit to attach any lien, security interest, easement,
encumbrance, charge or condition affecting the Property (other than the
Permitted Exceptions) without promptly discharging the same prior to Closing.

8.3.4. From the Effective Date through the Closing Date, Seller shall not,
without Buyer’s written approval, (a) amend or waive any right under any
Contract, or (b) enter into any agreement of any type affecting the Property
that is not terminable effective on the earlier to occur of (i) 30 days notice
or (ii) Closing.

8.3.5. From and after the Effective Date through the Closing Date and except to
the extent Seller is relieved of such obligations by Section 11 hereof, Seller
shall operate and maintain the Property in the manner in which Seller has
previously operated and maintained the Property; provided, however, that Seller
shall have no obligation to make any capital improvements, but Seller shall in
no event remove or replace any Personal Property (except the Excluded Personal
Property) from the Property following the Effective Date hereof without Buyer’s
prior written consent thereto (in Buyer’s sole discretion). Seller may, but
shall not be obligated to, continue work on any capital improvements in progress
as of the Effective Date, which are listed on Exhibit—K attached hereto and made
a part hereof; provided, however, to the extent any such capital improvements
are not completed and paid for prior to Closing, Buyer shall receive a credit
against the purchase price at Closing for the remaining unpaid invoice cost
thereof.

8.3.6. From and after the date of Seller’s delivery of any of the Due Diligence
Items set forth in Section 4.1 hereof, or the date Seller makes certain Due
Diligence Items available for inspection by Buyer as set forth in Section 4.2
hereof, as applicable, no act or omission of Seller shall serve to materially
change any of the information provided in connection therewith; and, in the
event any such information does so materially change, or in the event Seller
obtains any additional information contemplated to be provided by Section 4.1 or
Section 4.2 hereof after the date of Seller’s initial delivery of such Due
Diligence Items (or the date Seller makes same available, as applicable)
pursuant hereto (by way of example only, and without limitation, if Seller
subsequently receives any notice from a governmental authority with respect to
the Property, or any notice of pending litigation), Seller shall provide an
update to such applicable Due Diligence Item no less than five (5) business days
prior to Closing. Without limitation to the foregoing, Seller shall provide to
Buyer, no less than five (5) business days prior to Closing, updated information
regarding all outstanding maintenance (including maintenance work orders) and/or
repairs with respect to the Property, whether or not Buyer is required to or
elects to perform any such maintenance pursuant to Section 8.3.5 hereof.

8.3.7 Without limitation to Section 8.3.6 above, from and after the Effective
Date, Seller will not amend or terminate any Loan Documents (including, without
limitation, shall not waive or modify any right under the Existing Loan) without
obtaining Buyer’s approval of such amendment or termination, which approval may
be withheld in Purchaser’s sole and absolute discretion; and Seller shall in all
events comply with said Existing Loan and the terms and conditions thereof.

9. Representations and Warranties of Buyer. Buyer hereby represents and warrants
to Seller, as of the Effective Date, as follows:

9.1. Buyer is a limited liability company duly formed and validly existing under
the laws of the State of Texas. Buyer has full power and authority to enter into
this Agreement, to perform this Agreement and to consummate the transactions
contemplated hereby. This Agreement is a legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms, subject to the
effect of applicable bankruptcy, insolvency, reorganization, arrangement,
moratorium or other similar laws affecting the rights of creditors generally.

9.2. The execution, delivery and performance by Buyer of this Agreement, and all
other agreements, instruments and documents referred to or contemplated herein
or therein do not require the consent, waiver, approval, license or
authorization of any person or public authority which has not been obtained and
do not and will not contravene or violate (with or without the giving of notice
or the passage of time or both), the organizational documents of Buyer or any
judgment, injunction, order, law, rule or regulation applicable to Buyer. Buyer
is not a party to, or subject to or bound by, any judgment, injunction or decree
of any court or governmental authority or any lease, agreement, instrument or
document which may restrict or interfere with the performance by Buyer of this
Agreement, or such other leases, agreements, instruments and documents.

The representations and warranties set forth in this Section 9 are made as of
the Effective Date of this Agreement, and shall be remade (subject to
Section 10.1.1 below) as of the date of Closing in all material respects, and
shall not be deemed to be merged into or waived by the instructions of Closing,
but shall survive the Closing only for one (1) year.

10. Conditions Precedent to Closing.

10.1. The obligations of Buyer pursuant to this Agreement shall, at the option
of Buyer, be subject to the following conditions precedent:

10.1.1. All of the representations and warranties of Seller set forth in this
Agreement shall be true and correct in all material respects as of the Effective
Date and as of the Closing Date, with such changes as are shown on the
Inspection Period Certificate. Seller shall not have on or prior to Closing,
failed to meet, comply with or perform in any material respect any conditions or
agreements on Seller’s part as required by the terms of this Agreement.
Notwithstanding the foregoing or anything herein to the contrary, if (i) Seller
has failed to meet, comply with or perform in any material respect any
conditions or agreements as aforesaid, or (ii) there has been a Material Adverse
Change between the Inspection Period and the Closing Date in any of the
following: (a) the representations and warranties of Seller, (b) the rent roll
for the Property, or (c) the accounts receivable schedule, then Seller shall
have, under either (i) or (ii), the right in Seller’s sole and absolute
discretion (but not the obligation) to cure same within twenty (20) days
thereafter, and the Closing Date shall be extended as reasonably necessary in
connection therewith. However, notwithstanding anything herein to the contrary,
if applicable, in no event shall the date of Closing be extended for any period
of time which would cause the Lender to withdraw its consent to the sale of the
Property or fail to close the Assumption. As used herein, a “Material Adverse
Change” is a change in the facts or circumstances underlying a Seller
representation or warranty, the rent roll, or the accounts receivable schedule,
which arises from changes at the Property (as distinguished from changes in
economic conditions in general or from casualty damage, the effect of which is
otherwise addressed in this Agreement), and which causes the fair market value
of the Property, as mutually agreed by the parties (and if the parties cannot
agree, as determined by a mutually acceptable third party appraiser), to
decrease by at least Five Hundred Thousand and No/100 Dollars ($500,000.00).

10.1.2. There shall not exist any material, adverse encumbrance or title defect
affecting the Property except for the Permitted Exceptions or matters to be
satisfied at Closing.

10.1.3. Seller shall have obtained and delivered to Buyer estoppel certificates,
no later than seven (7) business days prior to the Closing Date, in the form
attached hereto as Exhibit E (or, if the Tenant refuses to execute such estoppel
certificate in such form and is not required to do so per the terms of its
applicable Lease, then in the form attached to its respective Lease, but in such
case Buyer shall have the right to object thereto, as further set forth below)
(either, a “Tenant Estoppel” and collectively, the “Tenant Estoppels”), from the
following Tenants (or their successors or assigns): (i) Bury + Partners, Inc.;
(ii) RGM Advisors, LLC; (iii) Endeavor Real Estate Management, Ltd.;
(iv) JPMorgan Chase Bank, National Association; (v) The Headliners Club in
Austin; (vi) Wright & Greenhill; (vii) John L. Wortham & Son L.P.; (viii) Smith,
Robertson, Elliott, Glen, Klein & Bell, L.L.P., and (ix) Gallagher Benefit
Services, Inc.; and (x) any other Tenant leasing ten thousand (10,000) square
feet or more in the building located on the Real Property as of the Effective
Date and/or the Closing Date; and in the event for any reason the foregoing
specified Tenants do not represent 75% of the square feet leased and occupied by
Tenants in such building as of the Effective Date and/or the Closing Date, then
Seller shall obtain such additional Tenant Estoppels as are necessary to obtain
such Tenant Estoppels from Tenants representing at least 75% of the total number
of square feet leased and occupied by Tenants as of the Effective Date and/or
the Closing Date (the “Required Estoppels”); and in any event Seller shall use
commercially reasonable efforts to obtain a Tenant Estoppel from each and every
Tenant of the building located on the Real Property as of the Effective Date and
the Closing Date; provided, however, obtaining Tenant Estoppels from each and
every Tenant of the building (other than the Required Estoppels) shall not be a
condition precedent to the Closing hereof and Seller shall not be liable to
Buyer for any failure to do so. If Seller is unable to deliver the requisite
Tenant Estoppels, Buyer may either (i) waive the estoppel requirement and close
as scheduled, or (ii) postpone the Closing Date for up to an additional ten
(10) days, during which time Seller may continue to obtain and deliver Tenant
Estoppels to Buyer. If Seller is unable on such extended Closing Date to deliver
the requisite Tenant Estoppels, Buyer may waive the condition and close, or
terminate this Agreement by written notice to Seller, and Buyer shall thereafter
promptly return the Due Diligence Items, and in such event the Deposit shall be
refunded to Buyer and neither party shall have any further rights or obligations
under this Agreement, except for any such rights or obligations which expressly
survive the expiration or termination of this Agreement. Buyer shall notify
Seller within five (5) business days of receipt of a copy of any Tenant Estoppel
of its approval or disapproval and the basis of such disapproval, if
disapproved. If Buyer disapproves of a Tenant Estoppel because of a material,
adverse matter disclosed therein which is inconsistent with the applicable
Lease, and Seller is unable to obtain a reasonably acceptable Tenant Estoppel
prior to the Closing which discloses no material, adverse matters that are
inconsistent with the applicable Lease, this Agreement shall terminate upon
Buyer’s written notice to Seller and Buyer shall thereafter promptly return the
Due Diligence Items, the Deposit shall be refunded to Buyer, and neither party
shall have any further right or obligation hereunder (except for any such right
or obligation which expressly survives the expiration or termination hereof).
Notwithstanding anything to the contrary in this Section, Seller shall have the
right, in Seller’s sole and absolute discretion, but not the obligation, to cure
or otherwise satisfy the basis for Buyer’s disapproval of a Tenant Estoppel by
the payment of money to a particular Tenant, so long as such payment does in
fact cure such disapproval and Seller thereafter delivers a revised and approved
Estoppel Certificate from such Tenant to Buyer.

10.1.4. If the Commitment has been entered into as contemplated under
Section 2.3 hereof, the Assumption contemplated by such Commitment shall close
and be consummated by Lender in accordance with the terms and conditions of such
Commitment at or before Closing.

10.2. The obligations of Seller under this Agreement shall, at the option of
Seller, be subject to the following conditions precedent:

10.2.1. All of the representations, warranties and agreements of Buyer set forth
in this Agreement shall be true and correct in all material respects as of the
Effective Date, and Buyer shall not have on or prior to Closing, failed to meet,
comply with or perform in any material respect any conditions or agreements on
Buyer’s part as required by the terms of this Agreement.

10.2.2. Seller shall have received approval of the sale from all entities
comprising Seller no later than five (5) business days after the Effective Date.

10.2.3. Lender shall have consented in writing to the sale of the Property by
Seller to Buyer in accordance herewith, and if the Buyer’s Financing is the
Assumption, to the Assumption of the Existing Loan by Buyer in accordance
herewith with a release of Seller and all guarantors, indemnitors, and
affiliates of Seller from all liability thereunder (except for matters which
arose during Seller’s period of ownership).

10.2.4. The Mezzanine Lender shall have consented in writing to the sale of the
Property by Seller to Buyer in accordance herewith.

10.3. If any such condition is not fully satisfied by Closing, the party in
whose favor the condition runs shall notify the other party and may terminate
this Agreement by written notice (in all events such written notice shall be
given prior to Closing) whereupon this Agreement shall be canceled, the Due
Diligence Items shall be returned by Buyer to Seller, the Deposit shall be paid
to Buyer and, thereafter, neither Seller nor Buyer shall have any continuing
rights or obligations hereunder except as otherwise expressly set forth herein;
provided, however, that if either party hereto notifies the other of a failure
to satisfy the conditions precedent set forth in this Section 10, such failing
party may, within seven (7) days of receipt of such notice of such failure,
satisfy the applicable condition, in which event the parties shall proceed to
close the transaction contemplated hereby thereafter; provided, further, that,
if applicable, in no event shall any such extension of time for either party to
satisfy a condition hereunder be permitted that would cause Lender to withdraw
its consent or fail to give its consent to the sale or to close the Assumption.

11. Damage or Destruction Prior to Closing. In the event that the Property
should be damaged by any casualty prior to the Closing, then:

11.1. if the cost of repairing such damage, as mutually and reasonably estimated
by Buyer and Seller, is less than Seven Hundred Fifty Thousand and No/100
Dollars ($750,000.00), the Closing shall proceed as scheduled, and any
deductible required under Seller’s insurance with respect thereto and any
insurance proceeds shall be assigned or distributed to Buyer (or a credit
therefor shall be applied to the Purchase Price at Closing) to the extent not
expended by Seller for restoration; or

11.2. if (a) the cost of repairing such damage, as mutually and reasonably
estimated by Buyer and Seller, is equal to or greater than Seven Hundred Fifty
Thousand and No/100 Dollars ($750,000.00), or (b) the time period for the repair
thereof shall exceed ninety (90) days, or (c) such damage cannot be repaired in
such a manner so that same complies in all respects with all Legal Requirements,
or (d) such damage or the repairs in connection therewith results in Tenants
leasing more than five percent (5%) of the square footage of the building
located on the Real Property to have the right to terminate their applicable
Leases, or (e) such repair shall permanently, materially and adversely affect
access with respect to the Property, then, in any of such events, Buyer may
elect to terminate this Agreement, in which case Buyer shall return the Due
Diligence Items to Seller, the Deposit shall be returned to Buyer, and neither
party shall have any further rights or obligations hereunder, except for any
such rights or obligations which expressly survive the expiration or termination
of this Agreement. If this Agreement is not terminated in accordance with the
foregoing, the Closing shall proceed as scheduled, and any deductible required
under Seller’s insurance with respect thereto and any insurance proceeds shall
be assigned or distributed to Buyer (or a credit therefor shall be applied to
the Purchase Price at Closing) to the extent not expended by Seller for
restoration.

12. Eminent Domain. If, before the Closing, proceedings are commenced for the
taking by exercise of the power of eminent domain of all or any portion of the
Property, Seller shall give Buyer immediate written notice thereof, and if the
affected portion of the Property is a material portion which, as reasonably
determined by Buyer, would render the Property unacceptable to Buyer or
unsuitable for Buyer’s intended use, Buyer shall have the right, by giving
notice to Seller within thirty (30) days after Seller gives notice of the
commencement of such proceedings to Buyer, to terminate this Agreement, in which
event this Agreement shall terminate, the Deposit shall be returned to Buyer,
Buyer shall return the Due Diligence Items to Seller, and neither party shall
have any further rights or obligations under this Agreement, except for any such
rights or obligations which expressly survive the expiration or termination of
this Agreement. If, before the Closing, proceedings are commenced for the taking
by exercise of the power of eminent domain of less than such a material part of
the Property, or if Buyer has the right to terminate this Agreement pursuant to
the preceding sentence but Buyer does not exercise such right, then this
Agreement shall remain in full force and effect and, at the Closing, the
condemnation award (or, if not already received, the right to receive such
portion of the award) payable on account of the taking shall be transferred in
the same manner as title to the Property is conveyed. Seller shall give notice
to Buyer within three (3) business days after Seller’s receiving notice of the
commencement of any proceedings for the taking by exercise of the power of
eminent domain of all or any part of the Property.

13. Notices. All notices, demands and other communications of any type given by
any party hereunder, whether required by this Agreement or in any way related to
the transaction contracted for herein, shall be void and of no effect unless
given in accordance with the provisions of this Section. All notices shall be in
writing and shall be delivered (i) by reputable courier; (ii) by Federal Express
or other nationally recognized overnight delivery service marked for overnight
delivery; (iii) by facsimile; or (iv) by e-mail; provided, that, notwithstanding
the foregoing regarding delivery by facsimile or e-mail, or anything herein to
the contrary, hard-copy originals of any notices sent by facsimile or e-mail
must be followed by simultaneous delivery of such notice via Federal Express or
other nationally recognized overnight delivery service in each case marked for
overnight delivery. Notices shall be deemed received (i) if by courier, upon
delivery or refusal of same; (ii) if by Federal Express or other nationally
recognized overnight delivery service, the business day following deposit;
(iii) if by facsimile, upon confirmation of transmission; and (iv) immediately
following direct e-mail transmission. Any notice received on a non-business day
or after 5:00 p.m. Central Time on a business day shall be deemed received on
the next business day. Notices shall be given to the following addresses:

                  Seller:  
David Mellor, Senior Vice President of Dispositions

              Grubb & Ellis Realty Investors, LLC
        1551 N. Tustin Avenue, Suite 200
       
Santa Ana, California 92705 Phone: (714) 667-8252 Facsimile: (714) 918-9102
                E-mail: david.mellor@grubb-ellis.com
With Required Copy to:  
Philip Han
                      Grubb & Ellis Realty Investors, LLC
       
1551 N. Tustin Ave. #200 Santa Ana, CA 92705 (714) 667-8252 (714) 918-9138 fax
Philip.Han@Grubb-Ellis.com
        With Required Copy to:  
Rick Burnett
                     
Executive Vice President
                Grubb & Ellis Realty Investors, LLC
        2330 Miramonte Circle East, Ste. F
       
Palm Springs, CA 92264 (760) 324-0144 (866) 259-4647 fax
rick.burnett@Grubb-Ellis.com
        Buyer:  
Jon M. Ruff
                     
Spire Realty Group, LP 2001 Bryan Tower, Suite 410 Dallas, Texas 75201 Phone:
    (214) 740-2353  

                          Facsimile: (214) 740-2334
       
E-mail:
  jonr@spirerealty.com        
 
        With Required Copy to:  
Winstead PC
                      1201 Elm Street, Suite 5400
        Dallas, TX 75270
        Attn: J. Kenneth Kopf
        Phone: (214) 745-5315
        Facsimile (214) 745-5390
       
E-mail:
  kkopf@winstead.com

14. Remedies.

14.1. Defaults by Seller. This Section 14.1 shall not apply to breaches of
representations and warranties, which shall be governed by Section 8.2.2. above.
If there is any default by Seller under this Agreement, and such default is
continuing following notice to Seller and the passage of seven (7) days
immediately thereafter, during which period Seller may cure the default (in
which event the date of Closing may be extended accordingly as is reasonably
necessary for Seller to cure such default within such time period, but in no
event shall such Closing Date be extended beyond such 7 day period or if
applicable, for any period of time which would cause Lender to withdraw its
consent to the sale of the Property or fail to close the Assumption), Buyer may,
as it sole option, elect to either (i) declare this Agreement terminated in
which case the Deposit shall be returned to Buyer and Buyer shall return the Due
Diligence Items to Seller; or (ii) treat this Agreement as being in full force
and effect and bring an action against Seller for specific performance;
provided, however, if Buyer does not prevail in its action for specific
performance of this Agreement due to reconveyance by Seller of the Property to
an unrelated third party, in violation of this Agreement and Buyer’s rights
hereunder, then the Deposit shall be paid to Buyer, and Buyer shall in such
event additionally have the right to seek damages incurred by Buyer in
connection with this Agreement or the Property not to exceed $1,250,000.00 as a
result of Seller’s conveyance of the Property in violation of this Agreement.
Notwithstanding anything herein to the contrary, Buyer shall be deemed to have
elected to terminate this Agreement if Buyer fails to deliver to Seller written
notice of its intent to file a claim or assert a cause of action for specific
performance against the Seller in a mediation or litigation proceeding pursuant
to Section 14.3 below, on or before ten (10) days following the Closing Date or
having given such notice fails to commence such mediation or litigation pursuant
to Section 14.3 below asserting said claim or cause of action within thirty
(30) days following the Closing Date.

14.2. Defaults by Buyer. If there is any default by Buyer under this Agreement,
and such default is continuing following notice to Buyer and the passage of
seven (7) days immediately thereafter, during which period Buyer may cure the
default (in which event the date of Closing may be extended accordingly as is
reasonably necessary for Buyer to cure such default within such time period, but
in no event shall such Closing Date be extended beyond such 7 day period or if
applicable, for any period of time which would cause Lender to withdraw its
consent or fail to give its consent to Buyer’s Assumption of the Existing Loan),
then Seller may, as its sole remedy, declare this Agreement terminated, in which
case the Deposit shall be paid to Seller as liquidated damages and each party
shall thereupon be relieved of all further rights or obligations hereunder,
except any which survive the expiration or termination of this Agreement
pursuant hereto. The parties agree that Seller will suffer damages in the event
of Buyer’s default of its aforesaid obligations, that the Deposit represents a
reasonable forecast of just compensation for the harm that would be caused by
such default by Buyer, and that the harm that would be caused by such default is
one that is incapable, or very difficult, of accurate estimation. In the event
this Agreement is terminated due to the default of Buyer hereunder, Buyer shall
deliver to Seller, at no cost to Seller, the Due Diligence Items and, if
requested in writing by Seller, any or all of Buyer’s Reports as further set
forth in and in accordance with Section 6.2 hereof.

14.3. Mediation. If a claim, dispute or controversy shall arise between the
parties hereto, whether in contract, statute, tort, fraud, misrepresentation or
other legal theory, related directly or indirectly to this Agreement, then
either party hereto shall have the right to notify the other that it wishes to
mediate such claim, controversy or dispute prior to the filing of suit or other
action in connection therewith, and the parties agree in such event of such
request to reasonably endeavor to mediate such claim, controversy or dispute
prior to the filing of suit or other action with regard thereto (except to the
extent that the filing of any such suit or other action is earlier required in
order to avoid violation of statutes of limitation or similar legal
requirements) within thirty (30) days after the delivery of any such notice and
request for such mediation; whereupon, duly authorized representatives of each
of the parties hereto shall meet at a mutually agreed time and place to attempt,
with diligence and good faith, to mediate and resolve such claim, dispute or
controversy; provided, further, that should a mutual resolution not be obtained
at the meeting and mediation of such representatives for such purpose or should
no such meeting or mediation take place within such thirty (30) day period, then
either party hereto may thereafter proceed to suit or other action in connection
with such claim, dispute or controversy without further obligation hereunder to
mediate, arbitrate or otherwise endeavor to resolve and settle such claim,
dispute or controversy.

15. Assignment. Buyer may assign its rights under this Agreement to any entity
which controls, is controlled by or is under common control with Buyer, without
the consent of Seller being required with respect thereto; provided, however,
that Buyer shall have no such right unless a written assignment agreement is
delivered to Seller no later than seven (7) days before the then-scheduled date
of Closing; and further provided that no such assignment shall relieve Buyer of
its obligations hereunder; and further provided that no such assignment, if
proposed prior to the date of the Commitment, if applicable, shall cause Lender
to fail to consent to the sale of the Property or enter into the Commitment; and
further provided that such assignment, if proposed after the date of the
Commitment, if applicable, must be approved in writing by the Lender no later
than three (3) business days before the Closing Date. Seller may not assign its
rights or obligations under this Agreement without Buyer’s prior written
consent, which consent may be withheld in Buyer’s sole and absolute discretion.

16. Interpretation and Applicable Law. This Agreement shall be construed and
interpreted in accordance with the laws of the state in which the Real Property
is located. Where required for proper interpretation, words in the singular
shall include the plural; the masculine gender shall include the neuter and the
feminine, and vice versa. The terms “successors and assigns” shall include the
heirs, administrators, executors, successors, and assigns, as applicable, of any
party hereto.

17. Amendment. This Agreement may not be modified or amended, except by an
agreement in writing signed by the parties. The parties may waive any of the
conditions contained herein or any of the obligations of the other party
hereunder, but any such waiver shall be effective only if in writing and signed
by the party waiving such conditions and obligations.

18. Attorney’s Fees. In the event it becomes necessary for either party to
commence mediation or file a suit to enforce this Agreement or any provisions
contained herein, the prevailing party shall be entitled to recover from the
non-prevailing party in such action, in addition to all other remedies or
damages, the prevailing party’s reasonable attorneys’ fees and costs of court
incurred in such mediation or suit, including those related to any appeal or
review.

19. Entire Agreement; Survival. This Agreement constitutes the entire agreement
between the parties pertaining to the subject matter hereof and supersedes all
prior and contemporaneous agreements and understandings of the parties in
connection therewith. No representation, warranty, covenant, agreement or
condition not expressed in this Agreement, if any, shall be binding upon the
parties hereto nor shall they affect or be effective to interpret, change or
restrict the provisions of this Agreement. All of the obligations of the parties
hereunder and all other provisions of this Agreement shall be deemed to have
merged into the Deed and shall be extinguished at Closing or the earlier
termination of this Agreement, except as expressly provided herein.

20. Multiple Originals; Counterparts; Signatures. The parties may execute
numerous originals of this Agreement. Each such executed Agreement and copies of
the same shall have the full force and effect of an original executed
instrument. This Agreement may be executed in any number of counterparts, all of
which when taken together shall constitute the entire Agreement. Signatures
transmitted by facsimile or e-mail for any notices delivered hereunder shall be
treated as originals in all respects; provided, however, that original
counterparts thereof shall be distributed within one (1) day as further set
forth in Section 13 hereof.

21. Time of the Essence; Business Day Convention. Time is of the essence of this
Agreement. Except as provided in Section 7.3.1, time periods hereunder shall be
deemed to expire at 5:00 p.m. Central Standard or Daylight Savings Time, as
applicable. If the final date of any period falls upon a Saturday, Sunday or
legal holiday under Federal law, or the laws of the State in which the Real
Property is located, then in such event the expiration date of such period shall
be extended to the next day which is not a Saturday, Sunday or legal holiday
under Federal law, or the laws of the State in which the Real Property is
located.

22. Real Estate Commission. Seller and Buyer each represent and warrant to the
other that such representing party has not contracted or entered into any
agreement with any real estate broker, agent, finder or any other party in
connection with this transaction, and that neither party has taken any action
which would result in any real estate broker’s, finder’s or other fees or
commissions being due and payable to any party with respect to the transaction
contemplated hereby, except that: (i) Seller has contracted with Holiday
Fenoglio Fowler, L.P. as its sales broker and will pay any sales commission due
to said broker under a separate agreement, if, but only if, Closing occurs
pursuant to this Agreement, and (ii) Buyer has contracted with Holiday Fenoglio
Fowler, L.P. as its loan broker and will pay any loan brokerage commission due
to said broker under a separate agreement. Each party hereby indemnifies and
agrees to hold the other party harmless from any loss, liability, damage, cost
or expense (including reasonable attorneys’ fees) resulting to the other party
by reason of a breach of the representation and warranty made by such party in
this Section 22. Seller hereby indemnifies and agrees to defend and hold
harmless Buyer from any loss, liability, damage, cost or expense (including
reasonable attorneys’ fees) resulting to Buyer by reason of a breach of Seller’s
obligation to pay any sales commission due to Holiday Fenoglio Fowler, L.P. as
set forth in this Section 22. Buyer hereby indemnifies and agrees to defend and
hold harmless Seller from any loss, liability, damage, cost or expense
(including reasonable attorneys’ fees) resulting to Seller by reason of a breach
of Buyer’s obligation to pay any loan brokerage commission due to Holiday
Fenoglio Fowler, L.P. as set forth in this Section 22. The provisions of this
Section 22 shall survive Closing.

23. Exchange. Seller (or, if applicable, each entity comprising Seller) reserves
the right to structure the sale of the Property as a like kind exchange pursuant
to Section 1031 of the Code. In such event, Buyer shall reasonably cooperate in
structuring such disposition as part of an exchange, provided that (a) Seller
notifies Buyer in writing no later than ten (10) days before the then-scheduled
date of Closing thereof, (b) all costs, fees, and expenses in connection
therewith shall be the sole responsibility of Seller, and Seller shall
indemnify, defend and hold harmless Buyer from and against any such costs, fees,
and expenses incurred by Buyer due thereto; (c) the Closing shall not be delayed
or affected by reason of any such exchange nor shall the consummation or
accomplishment of such exchange be a condition precedent or condition subsequent
to Seller’s obligations and covenants under this Agreement; (d) Buyer shall not
be required to acquire or hold title to any real property other than the
Property for purposes of consummating such exchange; and (e) Seller may assign
its interest in this Agreement in connection with such exchange to a qualified
exchange intermediary of its choosing pursuant to an assignment agreement
reasonably acceptable to Buyer. Buyer shall not, by this Agreement or
acquiescence to any such exchange, (1) have its rights under this Agreement,
including (without limitation) those that survive Closing, affected or
diminished in any manner, or (2) be responsible for compliance with (or be
deemed to have warranted to any party thereto that any exchange in fact complies
with) the Code. The terms of this Section shall survive Closing.

24. Confidentiality. All non-public information provided by either party hereto
to any other party hereto, or obtained by either party hereto relating to the
Property in connection with this Agreement (including, without limitation, in
the course of Buyer’s inspection of the Property), including, without
limitation, (a) the Due Diligence Items, (b) any environmental assessment or
audit, (c) the identities of Buyer and Seller, and the fact that they have
entered into this Agreement, and (d) the terms of this Agreement (collectively,
the “Information”) shall be treated as confidential by Buyer and Seller. Buyer
and Seller each agrees to transmit the Information only to such of its partners
and/or principals, attorneys, accountants, contractors, vendors, agents,
representatives, employees, consultants, equity investors and lenders
(“Representatives”) who need to know the Information for the sole purpose of
their review or exercise of their duties in connection with this Agreement, and
who agree to maintain the confidentiality of such Information in accordance
herewith. Buyer and Seller agree not to make any public announcements or
disclosures prior to the Closing of the transaction contemplated hereby, except
as otherwise expressly contemplated hereby, without the prior written consent of
the other party. In the event that this transaction is not closed for any
reason, then each party hereto shall (without representation or warranty by
either party and without recourse to either party) return to the other party
hereto all copies of all Information in its possession or in the possession of
any of its Representatives belonging to or relating to the other party hereto,
shall maintain the confidentiality of the Information, and shall require all
Representatives not to disclose any Information to any other party. The
provisions of this Section 24 shall survive the termination of this Agreement.
Either party (and the holders of their respective ownership interests) is
expressly authorized to disclose the Agreement itself and the terms thereof in
connection with any filings made to the Securities and Exchange Commission.
Notwithstanding anything herein to the contrary, either party hereto may
disclose any Information as may be required by law or in connection with any
legal proceedings, or as may be required in connection with either party’s
enforcement of this Agreement.

25. Limitation of Liability. Any and all liabilities and obligations of Buyer
under this Agreement shall be satisfied solely out of the properties and assets
of Buyer, as they may exist from time to time, and in no event shall the
properties or assets of the direct or indirect partners of Buyer, or of the
affiliate partnerships or corporations or successors or assigns of any such
direct or indirect partners or affiliates, or the directors, officers or
shareholders of any of the foregoing, be subject to satisfaction of any
liabilities or obligations of Buyer under this Agreement.

26. Exclusive Rights. Seller agrees that, following the Effective Date hereof,
it shall in no event (nor shall it permit any other person, agent or employee
to) market the Property or negotiate with any other person or party (other than
Buyer in connection with this Agreement) for the purchase and sale of the
Property during the term of this Agreement, it being agreed that, so long as
this Agreement is in force and effect and has not been either closed or
terminated in accordance with the terms hereof, Buyer shall have the sole right
with respect to the purchase and sale of the Property pursuant to the terms and
conditions of this Agreement (but with no limitation on the ability of either
party to terminate this Agreement if expressly provided for herein). As used
herein, the term “market” shall not include receiving unsolicited phone calls or
other similar inquiries about the potential purchase or sale of the Property and
delivering offering memoranda, Argus pro forma, and related information about
the Property; however, in the event of any such inquiry, Seller shall not
discuss or provide any information regarding the potential purchase or sale of
the Property under this Agreement or any terms thereof (including, without
limitation, any information on potential pricing related thereto), nor shall
Seller conduct any negotiations in connection therewith; and only for so long as
this Agreement has not been terminated or deemed terminated for any reason,
Seller shall not enter into any contracts or other agreements regarding the
purchase or potential purchase of the Property to any person or party other than
Buyer (i.e., whether or not any such contract or other agreement is effective
only upon the termination of this Agreement or is otherwise subject to the terms
hereof).

27. Parties Not Bound. Delivery of drafts of this Agreement, and all discussions
and written communications regarding drafts of this Agreement, are preliminary
discussions only and shall not serve as the basis for any claim of any kind
between the parties including any claim of reliance, estoppel, breach of good
faith or breach of contract. Neither party is bound unless and until a fully
executed Agreement is delivered by both parties.

[Remainder of page intentionally left blank; signature pages follow.]

1

IN WITNESS WHEREOF, Seller and Buyer have executed and delivered this Agreement
as of the Effective Date.

SELLER:

NNN CHASE TOWER REO, LP
a Texas limited partnership

By: NNN Chase Tower, LLC,
a Delaware limited liability company,
its general partner

By: Grubb & Ellis Realty Investors, LLC


f/k/a Triple Net Properties, LLC,
a Virginia limited liability company,
its Vice President

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President
Date: November 18, 2009





NNN OF8 CHASE TOWER REO, LP
a Texas limited partnership

By: NNN OF8 Chase Tower, LLC,


a Delaware limited liability company,
its general partner

By: Grubb & Ellis Realty Investors, LLC
f/k/a Triple Net Properties, LLC,
a Virginia limited liability company,
its Vice President

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President
Date: November 18, 2009




NNN VF CHASE TOWER REO, LP
a Texas limited partnership

By: NNN VF Chase Tower, LLC,


a Delaware limited liability company,
its general partner

By: Grubb & Ellis Realty Investors, LLC
f/k/a Triple Net Properties, LLC,
a Virginia limited liability company,
its Vice President

By: /s/ Andrea R. Biller
Name: Andrea R. Biller
Title: Executive Vice President
Date: November 18, 2009






CBD CHASE TOWER, LP
a Texas limited partnership

By: CBD Chase Tower GP I, LLC,


a Delaware limited liability company,
its general partner

By: /s/ Bryce Miller
Name: Bryce Miller
Title: Executive Vice President

Date: November 19, 2009

2

BUYER:

221 WEST SIXTH STREET, LLC,


a Texas limited liability company

By: /s/ Caleb S. Smith
Name: Caleb S. Smith
Title: President

Date: November 18, 2009

3

CONSENT OF ESCROW HOLDER

Escrow Holder hereby agrees to perform its obligations under this Agreement and
acknowledges receipt of (a) the Deposit from Buyer in the amount of One Million
and No/100 Dollars ($1,000,000.00) and (b) a fully executed counterparty of this
Agreement on November 23 , 2009.

CHICAGO TITLE INSURANCE COMPANY

By: /s/ Ellen Schwab
Name: Ellen Schwab
Title: Escrow Officer
Date: November 23, 2009

4